Exhibit 10.3

 

Execution Version

 

 

SALE AND SERVICING AGREEMENT

 

among

 

FORD CREDIT AUTO OWNER TRUST 2016-A,
as Issuer,

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,
as Depositor

 

and

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer

 

Dated as of January 1, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

ARTICLE II SALE AND PURCHASE OF SOLD PROPERTY; REPRESENTATIONS AND WARRANTIES

1

Section 2.1.

Sale of Sold Property

1

Section 2.2.

Acknowledgement of Further Assignments

1

Section 2.3.

Savings Clause

1

Section 2.4.

Depositor’s Representations and Warranties About Sold Property

2

Section 2.5.

Depositor’s Repurchase of Receivables for Breach of Representations

4

Section 2.6.

Dispute Resolution

5

 

 

ARTICLE III SERVICING OF RECEIVABLES 8

 

Section 3.1.

Engagement

8

Section 3.2.

Servicing of Receivables

8

Section 3.3.

Servicer’s Purchase of Receivables

10

Section 3.4.

Sale of Charged-Off Receivables

11

Section 3.5.

Servicer Reports and Compliance Statements

11

Section 3.6.

Sarbanes-Oxley Certificates

12

Section 3.7.

Securities and Exchange Commission Filings

12

Section 3.8.

Review of Servicer’s Records

12

Section 3.9.

Servicer’s Authorized and Responsible Persons

12

Section 3.10.

Servicer’s Fees

12

Section 3.11.

Servicer’s Expenses

12

Section 3.12.

Custodian

13

 

 

ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

14

Section 4.1.

Bank Accounts

14

Section 4.2.

Investment of Funds in Bank Accounts

15

Section 4.3.

Deposits and Payments

16

Section 4.4.

Reserve Account

17

Section 4.5.

Direction to Indenture Trustee for Distributions

17

 

 

ARTICLE V DEPOSITOR

18

Section 5.1.

Depositor’s Representations and Warranties

18

Section 5.2.

Liability of Depositor

19

Section 5.3.

Merger, Consolidation, Succession or Assignment

19

Section 5.4.

Depositor May Own Notes

20

Section 5.5.

Depositor’s Authorized and Responsible Persons

20

 

 

ARTICLE VI SERVICER

20

Section 6.1.

Servicer’s Representations and Warranties

20

Section 6.2.

Liability of Servicer

21

Section 6.3.

Indemnities of Servicer

22

Section 6.4.

Delegation and Contracting

23

Section 6.5.

Servicer May Own Notes

23

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER

23

Section 7.1.

No Resignation

23

Section 7.2.

Servicer Termination Events

23

Section 7.3.

Continue to Perform

24

Section 7.4.

Successor Servicer

25

Section 7.5.

Transition of Servicing

26

Section 7.6.

Merger, Consolidation, Succession and Assignment

26

 

 

ARTICLE VIII TERMINATION

27

Section 8.1.

Clean-Up Call

27

Section 8.2.

Termination

27

 

 

ARTICLE IX OTHER AGREEMENTS

27

Section 9.1.

Financing Statements

27

Section 9.2.

No Sale or Lien by Depositor

28

Section 9.3.

Expenses

28

Section 9.4.

Receivables Information

28

Section 9.5.

No Petition

29

Section 9.6.

Limited Recourse

29

Section 9.7.

Limitation of Liability

29

Section 9.8.

Tax Treatment of Notes

29

 

 

ARTICLE X MISCELLANEOUS

29

Section 10.1.

Amendments

29

Section 10.2.

Assignment; Benefit of Agreement; Third-Party Beneficiary

31

Section 10.3.

Notices

31

Section 10.4.

Agent for Service

32

Section 10.5.

GOVERNING LAW

32

Section 10.6.

Submission to Jurisdiction

32

Section 10.7.

WAIVER OF JURY TRIAL

32

Section 10.8.

No Waiver; Remedies

32

Section 10.9.

Severability

32

Section 10.10.

Headings

32

Section 10.11.

Counterparts

33

 

 

 

Schedule A

Schedule of Receivables

SA-1

Schedule B

Notice Addresses

SB-1

Appendix A

Usage and Definitions

AA-1

Exhibit A

Form of Monthly Investor Report

EA-1

 

ii

--------------------------------------------------------------------------------


 

SALE AND SERVICING AGREEMENT, dated as of January 1, 2016 (this “Agreement”),
among FORD CREDIT AUTO OWNER TRUST 2016-A, a Delaware statutory trust, as
Issuer, FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited liability
company, as Depositor, and FORD MOTOR CREDIT COMPANY LLC, a Delaware limited
liability company, as Servicer.

 

BACKGROUND

 

In the normal course of its business, Ford Credit purchases retail installment
sale contracts secured by new and used cars, light trucks and utility vehicles
from motor vehicle dealers.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by a pool of Receivables consisting of
retail installment sale contracts, Ford Credit has sold the pool of Receivables
to the Depositor, who will sell it to the Issuer.  The Issuer will engage the
Servicer to service the Receivables.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A.  Appendix A also contains
usage rules that apply to this Agreement.  Appendix A is incorporated by
reference into this Agreement.

 

ARTICLE II
SALE AND PURCHASE OF SOLD PROPERTY;
REPRESENTATIONS AND WARRANTIES

 

Section 2.1.           Sale of Sold Property.  In consideration of the Issuer’s
delivery to the Depositor of the Notes, the Depositor sells and assigns to the
Issuer, without recourse (other than the Depositor’s obligations under this
Agreement), all of the Depositor’s right, title and interest, whether now owned
or later acquired, in the Sold Property.  This sale and assignment does not, and
is not intended to, include any obligation of the Depositor or Ford Credit to
the Obligors, the Dealers or any other Person relating to the Receivables and
the other Sold Property, and the Issuer does not assume any of these
obligations.

 

Section 2.2.           Acknowledgement of Further Assignments.  The Depositor
acknowledges that, under the Indenture, the Issuer will assign and pledge the
Sold Property and related property and rights to the Indenture Trustee for the
benefit of the Secured Parties.

 

Section 2.3.           Savings Clause.  The Depositor and the Issuer intend that
the sale and assignment under this Agreement be an absolute sale and assignment
of the Sold Property, conveying good title to the Sold Property free and clear
of any Lien, other than Permitted Liens, from the Depositor to the Issuer.  The
Depositor and the Issuer intend that the Sold Property not be a part of the
Depositor’s estate if there is a bankruptcy or insolvency of the Depositor.  If,
despite the intent of the Depositor and the Issuer, the transfer of the Sold
Property under this

 

--------------------------------------------------------------------------------


 

Agreement is determined to be a pledge for a financing or is determined not to
be an absolute sale and assignment, the Depositor Grants to the Issuer a
security interest in the Depositor’s right, title and interest in the Sold
Property to secure a loan in an amount equal to all amounts payable by the
Depositor under this Agreement, all amounts payable as principal of or interest
on the Notes, all amounts payable as Servicing Fees under this Agreement and all
other amounts payable by the Issuer under the Transaction Documents.  In that
case, this Agreement will be a security agreement under law and the Issuer will
have the rights and remedies of a secured party and creditor under the UCC.

 

Section 2.4.           Depositor’s Representations and Warranties About Sold
Property.

 

(a)           Representations and Warranties from Receivables Purchase
Agreement.  Ford Credit made representations and warranties about the
Receivables in Section 3.3 of the Receivables Purchase Agreement, and has
consented to the sale by the Depositor to the Issuer of the Depositor’s rights
to these representations and warranties.  Under Section 2.1, the Depositor has
sold and assigned to the Issuer the Depositor’s rights under the Receivables
Purchase Agreement, including the right to require Ford Credit to repurchase any
Receivables if there is a breach of Ford Credit’s representations and
warranties.  In addition, the Depositor represents and warrants as of the
Closing Date that the representations and warranties about the Receivables in
Section 3.3 of the Receivables Purchase Agreement are true and correct in all
material respects.  The Issuer is relying on Ford Credit’s representations and
warranties in the Receivables Purchase Agreement and on the Depositor’s
representations and warranties in this Section 2.4(a) in purchasing the
Receivables, which representations and warranties will survive the sale and
assignment of the Receivables by the Depositor to the Issuer under this
Agreement and the pledge of the Receivables to the Indenture Trustee under the
Indenture.

 

(b)           Representations and Warranties About Pool of Receivables.  The
Depositor makes the following representations and warranties about the pool of
Receivables on which the Issuer is relying in purchasing the Sold Property.  The
representations and warranties are made as of the Closing Date and will survive
the sale and assignment of the Sold Property by the Depositor to the Issuer
under this Agreement and the pledge of the Sold Property by the Issuer to the
Indenture Trustee under the Indenture.

 

(i)    Valid Sale.  This Agreement evidences a valid sale and assignment of the
Sold Property from the Depositor to the Issuer, enforceable against creditors of
and purchasers from the Depositor.

 

(ii)   Good Title to Sold Property.  Immediately before the sale and assignment
under this Agreement, the Depositor has good and marketable title to the Sold
Property free and clear of any Lien, other than Permitted Liens, and,
immediately after the sale and assignment under this Agreement, the Issuer will
have good and marketable title to the Sold Property, free and clear of any Lien,
other than Permitted Liens.

 

(iii)  Security Interest in Sold Property.

 

(A)                               This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Sold Property in
favor of the

 

2

--------------------------------------------------------------------------------


 

Issuer, which is prior to any Lien, other than Permitted Liens, and is
enforceable against all creditors of and purchasers from the Depositor.

 

(B)                               All filings (including UCC filings) necessary
in any jurisdiction to give the Depositor a first priority, validly perfected
ownership and security interest in the Purchased Property, to give the Issuer a
first priority, validly perfected ownership and security interest in the Sold
Property and to give the Indenture Trustee a first priority perfected security
interest in the Collateral, will be made within ten days after the Closing Date.

 

(C)                               All financing statements filed or to be filed
against the Depositor in favor of the Issuer describing the Sold Property sold
under this Agreement will contain a statement to the following effect:  “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Assignee.”

 

(D)                               The Depositor has not authorized the filing of
and is not aware of any financing statements against the Depositor that include
a description of collateral covering any Sold Property other than the financing
statements relating to the security interest Granted to the Depositor under the
Receivables Purchase Agreement, by the Depositor to the Issuer under this
Agreement or by the Issuer to the Indenture Trustee under the Indenture, or that
has been terminated.

 

(c)           Representations and Warranties About Security Interest.  If the
transfer of the Sold Property under this Agreement is determined to be a pledge
relating to a financing or is determined not to be an absolute sale and
assignment, the Depositor makes the following representations and warranties on
which the Issuer is relying in purchasing the Sold Property, which
representations and warranties are made as of the Closing Date, will survive
termination of this Agreement and may not be waived by the Issuer or the
Indenture Trustee:

 

(i)    Valid Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Sold Property in
favor of the Issuer, which is prior to all other Liens, other than Permitted
Liens, and is enforceable against creditors of and purchasers from the
Depositor.

 

(ii)   Perfection.  The Sponsor has started procedures that will result in the
perfection of a first priority security interest against the applicable Obligor
in the Financed Vehicles.

 

(iii)  Type.  The Sold Property is “chattel paper,” “instruments” or “general
intangibles” within the meaning of the applicable UCC.

 

(iv)  Good Title.  Immediately before the sale and assignment under this
Agreement, the Depositor owns and has good and marketable title to the Sold
Property

 

3

--------------------------------------------------------------------------------


 

free and clear of all Liens, other than Permitted Liens. The Depositor has
received all consents and approvals required by the terms of the Sold Property
to Grant to the Issuer its right, title and interest in the Sold Property,
except to the extent the requirement for consent or approval is made ineffective
under the applicable UCC.

 

(v)           Filing Financing Statements.  The Depositor has caused, or will
cause within ten days after the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law to perfect the security interest Granted in
the Sold Property to the Issuer under this Agreement.  All financing statements
filed or to be filed against the Depositor in favor of the Issuer under this
Agreement describing the Sold Property will contain a statement to the following
effect:  “A purchase of or grant of a security interest in any collateral
described in this financing statement will violate the rights of the Secured
Parties.”

 

(vi)          No Other Sale, Grant or Financing Statement.  Other than the
security interest Granted to the Issuer under this Agreement, the Depositor has
not sold or Granted a security interest in any of the Sold Property.  The
Depositor has not authorized the filing of and is not aware of any financing
statements against the Depositor that include a description of collateral
covering any of the Sold Property, other than financing statements relating to
the security interest Granted to the Issuer.  The Depositor is not aware of any
judgment or tax Lien filings against it.

 

(vii)         Possession of Receivables.  For Receivables that are “tangible
chattel paper,” the Depositor has in its possession, directly or through their
agents, all original copies of the Receivable that constitute or evidence part
of the Sold Property, and these Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Issuer.  For Receivables that are “electronic chattel
paper,” the Depositor has not communicated an authoritative copy of any
Receivable that constitutes or evidences part of the Sold Property to any Person
other than the Issuer.

 

Section 2.5.           Depositor’s Repurchase of Receivables for Breach of
Representations.

 

(a)           Investigation of Breach.  If a Responsible Person of the Depositor
(i) has knowledge of a breach of a representation or warranty made in
Section 2.4(a), (ii) receives notice from the Issuer, the Owner Trustee or the
Indenture Trustee of a breach of a representation or warranty made in
Section 2.4(a), (iii) receives a Repurchase Request from the Owner Trustee or
the Indenture Trustee for a Receivable or (iv) receives a Review Report that
indicates a Test Fail for a Receivable, then, in each case, the Depositor will
investigate the Receivable to confirm the breach and determine if the breach has
a material adverse effect on the Receivable.  None of the Servicer, the Issuer,
the Owner Trustee, the Indenture Trustee or the Administrator will have an
obligation to investigate whether a breach of any representation or warranty has
occurred or whether any Receivable is required to be repurchased under this
Section 2.5.

 

(b)           Repurchase of Receivables; Payment of Purchase Amount.  The
Depositor may, and if the breach has a material adverse effect on the Receivable
will, repurchase the Receivable described in Section 2.5(a) by paying the
Purchase Amount on the Business Day before the

 

4

--------------------------------------------------------------------------------


 

Payment Date (or, with satisfaction of the Rating Agency Condition, on the
Payment Date) related to the Collection Period in which the Depositor has
knowledge or receives notice of and confirms the breach or, at the Depositor’s
option, on or before the following Payment Date, unless the breach is cured in
all material respects before that Payment Date.   If Ford Credit is the
Servicer, the Depositor may cause the Purchase Amount to be paid according to
Section 4.3(c).

 

(c)           Sale and Assignment of Repurchased Receivable.  When the Purchase
Amount is included in Available Funds for a Payment Date, the Issuer will,
without further action, be deemed to have sold and assigned to the Depositor,
effective as of the last day of the Collection Period before the related
Collection Period, all of the Issuer’s right, title and interest in the
Receivable repurchased by the Depositor under this Section 2.5 and all security
and documents relating to the Receivable.  The sale will not require any action
by the Issuer and will be without recourse, representation or warranty by the
Issuer except the representation that the Issuer owns the Receivable free and
clear of any Lien, other than Permitted Liens.  On the sale, the Servicer will
mark its receivables systems to indicate that the receivable is no longer a
Receivable and may take any action necessary or advisable to evidence the sale
of the receivable, free from any Lien of the Issuer or the Indenture Trustee.

 

(d)           Repurchase Sole Remedy.  The sole remedy for a breach of the
Depositor’s representations and warranties made in Section 2.4(a) is (i) to
require the Depositor to repurchase the Receivable under this Section 2.5 or
(ii) to require the Depositor or the Indenture Trustee to enforce the obligation
of Ford Credit to repurchase the Receivable under Section 3.4 of the Receivables
Purchase Agreement.

 

Section 2.6.           Dispute Resolution.

 

(a)           Referral to Dispute Resolution.  If the Issuer, the Owner Trustee,
the Indenture Trustee or a Noteholder (the “Requesting Party”) requests that the
Depositor and/or the Sponsor repurchase a Receivable due to an alleged breach of
a representation and warranty in Section 2.4(a) or in Section 3.4 of the
Receivables Purchase Agreement (each, a “Repurchase Request”), and the
Repurchase Request has not been resolved within 180 days after the Depositor or
the Sponsor receives the Repurchase Request, the Requesting Party may refer the
matter, in its discretion, to either mediation (including non-binding
arbitration) or binding third-party arbitration.  However, if the Receivable
subject to a Repurchase Request was part of a Review and the Review Report
showed no Test Fails for the Receivable, the Repurchase Request for the
Receivable will be deemed to be resolved.  The Requesting Party must start the
mediation or arbitration proceeding according to the ADR Rules of the ADR
Organization within 90 days after the end of the 180-day period.  The Depositor
and the Sponsor agree to participate in the dispute resolution method selected
by the Requesting Party.

 

(b)           Mediation.  If the Requesting Party selects mediation for dispute
resolution:

 

(i)    The mediation will be administered by the ADR Organization using its ADR
Rules.  However, if any ADR Rules are inconsistent with the procedures for
mediation stated in this Section 2.6, the procedures in this Section 2.6 will
control.

 

5

--------------------------------------------------------------------------------


 

(ii)   A single mediator will be selected by the ADR Organization from a list of
neutrals maintained by it according to the ADR Rules.  The mediator must be
impartial, an attorney admitted to practice in the State of New York and have at
least 15 years of experience in commercial litigation and, if possible, consumer
finance or asset-backed securitization matters.

 

(iii)  The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.  .

 

(iv)  Expenses of the mediation will be allocated to the parties as mutually
agreed by them as part of the mediation.

 

(v)   If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Repurchase Request to arbitration under this
Section 2.6.

 

(c)           Arbitration.  If the Requesting Party selects arbitration for
dispute resolution:

 

(i)    The arbitration will be administered by the ADR Organization using its
ADR Rules.  However, if any ADR Rules are inconsistent with the procedures for
arbitration stated in this Section 2.6, the procedures in this Section 2.6 will
control.

 

(ii)   A single arbitrator will be selected by the ADR Organization from a list
of neutrals maintained by it according to the ADR Rules.  The arbitrator must be
impartial, an attorney admitted to practice in the State of New York and have at
least 15 years of experience in commercial litigation and, if possible, consumer
finance or asset-backed securitization matters.  The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration. 
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule.   The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.

 

(iii)  The arbitrator will have the authority to schedule, hear and determine
any motions, according to New York law, and will do so at the motion of any
party.  Discovery will be completed with 30 days of selection of the arbitrator
and will be limited for each party to two witness depositions not to exceed five
hours, two interrogatories, one document request and one request for
admissions.  However, the arbitrator may grant additional discovery on a showing
of good cause that the additional discovery is reasonable and necessary.  Briefs
will be limited to no more than ten pages each, and will be limited to initial
statements of the case, motions and a pre-hearing brief.  The evidentiary
hearing on the merits will start no later than 60 days after selection of the
arbitrator and will proceed for no more than six consecutive Business Days with
equal time allocated to each party for the presentation of evidence and cross
examination.  The arbitrator may allow additional time for discovery and
hearings on a showing of good cause or due to unavoidable delays.

 

6

--------------------------------------------------------------------------------


 

(iv)      The arbitrator will make its final determination no later than 90 days
after its selection.  The arbitrator will resolve the dispute according to the
terms of this Agreement and the other Transaction Documents, and may not modify
or change this Agreement or the other Transaction Documents in any way.  The
arbitrator will not have the power to award punitive damages or consequential
damages in any arbitration conducted by them.  In its final determination, the
arbitrator will determine and award the expenses of the arbitration (including
filing fees, the fees of the arbitrator, expense of any record or transcript of
the arbitration and administrative fees) to the parties in its reasonable
discretion.  The determination of the arbitrator will be in writing and
counterpart copies will be promptly delivered to the parties.  The determination
will be final and non-appealable, except for actions to confirm or vacate the
determination permitted under federal or State law, and may be entered and
enforced in any court of competent jurisdiction.

 

(v)         By selecting arbitration, the Requesting Party is giving up the
right to sue in court, including the right to a trial by jury.

 

(vi)      The Requesting Party may not bring a putative or certificated class
action to arbitration.  If this waiver of class action rights is found to be
unenforceable for any reason, the Requesting Party agrees that it will bring its
claims in a court of competent jurisdiction.

 

(d)                                 Additional Conditions.  For each mediation
or arbitration:

 

(i)             Any mediation or arbitration will be held in New York, New York
at the offices of the mediator or arbitrator or at another location selected by
the Depositor or the Sponsor.  Any party or witness may participate by
teleconference or video conference.

 

(ii)          The Depositor, the Sponsor and the Requesting Party will have the
right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order, if such
relief is available by law.

 

(iii)       Neither the Depositor nor the Sponsor will be required to produce
personally identifiable customer information for purposes of any mediation or
arbitration.  The existence and details of any unresolved Repurchase Request,
any informal meetings, mediations or arbitration proceedings, the nature and
amount of any relief sought or granted, any offers or statements made and any
discovery taken in the proceeding will be confidential, privileged and
inadmissible for any purpose in any other mediation, arbitration, litigation or
other proceeding.  The parties will keep this information confidential and will
not disclose or discuss it with any third party (other than a party’s attorneys,
experts, accountants and other advisors, as reasonably required in connection
with the mediation or arbitration proceeding under this Section 2.6), except as
required by law, regulatory requirement or court order.  If a party to a
mediation or arbitration proceeding receives a subpoena or other request for
information from a third party (other than a governmental regulatory body) for
confidential information of the other party to the mediation or arbitration
proceeding, the recipient will promptly notify the other party

 

7

--------------------------------------------------------------------------------


 

and will provide the other party with the opportunity to object to the
production of its confidential information.

 

ARTICLE III
SERVICING OF RECEIVABLES

 

Section 3.1.                                 Engagement.  The Issuer engages
Ford Credit as the Servicer of the Receivables for the Issuer and the Indenture
Trustee, and Ford Credit accepts the engagement.

 

Section 3.2.                                 Servicing of Receivables.

 

(a)                                 General Servicing Obligations.  The Servicer
will manage, service, administer and collect on the Receivables with reasonable
care using that degree of skill and attention that the Servicer exercises for
all comparable automotive receivables that it services for itself or others
according to the Servicing Procedures and will comply with all material
requirements of law.  The Servicer’s obligations will include:

 

(i)                           collecting and applying all payments made on the
Receivables and any other amounts received related to the Purchased Property;

 

(ii)                        nvestigating delinquencies;

 

(iii)       sending invoices, notices and responding to inquiries of Obligors;

 

(iv)                    processing requests for extensions, modifications and
adjustments;

 

(v)                       administering payoffs, defaults and delinquencies;

 

(vi)                    repossessing of converting the possession of the
Financed Vehicle securing any Receivable that the Servicer determines is
unlikely to be paid in full;

 

(vii)      selling repossessed Financed Vehicles at public or private sale or
auction;

 

(viii)     collecting any remaining balances after charge off of the
Receivables;

 

(ix)                    maintaining accurate and complete accounts and
receivables systems for servicing the Receivables;

 

(x)                       providing to the Custodian copies, or access to, any
documents that modify or supplement information in the Receivable Files; and

 

(xi)                    preparing and providing Monthly Investor Reports and any
other periodic reports required to be prepared by the Servicer under this
Agreement.

 

(b)                                 Collection of Payments; Extensions and
Amendments.  The Servicer will use reasonable efforts to collect all payments
due under the Receivables.  The Servicer may waive late payment charges or other
fees that may be collected in the ordinary course of servicing a Receivable. 
The Servicer may grant extensions, refunds, rebates or adjustments on any
Receivable or amend any Receivable according to the Servicing Procedures. 
However, if the

 

8

--------------------------------------------------------------------------------


 

Servicer (i) grants extensions on a Receivable resulting in the final payment
date of the Receivable being later than the Final Scheduled Payment Date of the
most junior Class of Notes issued by the Issuer, (ii) modifies the Amount
Financed under a Receivable, (iii) modifies the APR of a Receivable or
(iv) increases the number of originally scheduled due dates of the Receivable,
it will purchase the Receivable under Section 3.3, unless it is required to take
the action by law or court order.

 

(c)                                  Maintenance of Security Interests in
Financed Vehicles.  The Servicer will maintain perfection of the security
interest created under each Receivable in the Financed Vehicle.  The Issuer
authorizes the Servicer to take all actions to continue perfection of the
security interest on behalf of the Issuer and the Indenture Trustee if a
Financed Vehicle is relocated to another State or for any other reason.  Unless
required by law or court order, the Servicer will not release a Financed Vehicle
from the security interest created under the Receivable, except (i) on payment
in full of the Receivable, (ii) to receive proceeds from insurance covering the
Financed Vehicle, (iii) on repossession, (iv) on discounted settlement of the
Receivable or (v) on abandonment, in each case, according to the Servicing
Procedures.

 

(d)                                 No Impairment.  The Servicer will not impair
in any material respect the rights of the Issuer or the Indenture Trustee in any
Receivable except according to the Servicing Procedures or as permitted by this
Agreement.

 

(e)                                  Assignment for Enforcement.  Effective as
of the date of this Agreement, the Receivables are assigned to the Servicer
solely for the purpose of permitting the Servicer to perform its servicing and
administrative obligations under this Agreement, including the start or pursuit
of or participation in a legal proceeding to enforce a Receivable or otherwise
related to a Receivable.  If in a legal proceeding it is held that the Servicer
may not enforce a Receivable on the ground that it is not a real party in
interest or a holder entitled to enforce the Receivable, the Issuer will, at the
Servicer’s expense and direction, assign the Receivable to the Servicer solely
for that purpose or take steps to enforce the Receivable, including bringing
suit in the names of the Indenture Trustee, the Noteholders and the Issuer.

 

(f)                                   Powers of Attorney.  The Issuer appoints
the Servicer as the Issuer’s attorney-in-fact, with full power of substitution
to exercise all rights of the Issuer for the servicing and administration of the
Receivables.  This power of attorney, and all authority given, under this
Section 3.2(f) is revocable and is given solely to facilitate the performance of
the Servicer’s obligations under this Agreement and may only be used by the
Servicer consistent with this Agreement.  On request of the Servicer, the Issuer
will furnish the Servicer with written powers of attorney and other documents to
enable the Servicer to perform its obligations under this Agreement.

 

(g)                                  Release Documents.  The Servicer is
authorized to execute and deliver, on behalf of itself, the Issuer, the Owner
Trustee, the Indenture Trustee and the Noteholders, any documents of
satisfaction, cancellation, partial or full release or discharge, and other
comparable documents, for the Receivables and the Financed Vehicles.

 

9

--------------------------------------------------------------------------------


 

Section 3.3.                                 Servicer’s Purchase of Receivables.

 

(a)                                 Purchase for Servicer Modifications.  If an
extension or modification of a Receivable is made that requires it to be
purchased under Section 3.2(b), the Servicer will purchase the Receivable.

 

(b)                                 Purchase for Breach of Servicer’s
Obligations.  If a Responsible Person of the Servicer has knowledge, or receives
notice from the Depositor, the Issuer, the Owner Trustee or the Indenture
Trustee, of a breach of the Servicer’s obligations in Section 3.2(c) or (d) that
has a material adverse effect on a Receivable, the Servicer will purchase the
Receivable.

 

(c)                                  Purchase for System Limitation or Inability
to Service.  If the Servicer, in its sole discretion, determines that as a
result of a receivables systems error or receivables systems limitation or for
any other reason the Servicer is unable to service a Receivable according to the
Servicing Procedures and the terms of this Agreement, the Servicer may purchase
the Receivable.

 

(d)                                 Purchase for Disaster Extension Offers.  If
the Servicer offers an extension to an Obligor located in a major disaster area
as declared by the Federal Emergency Management Agency prior to the Closing
Date, the Servicer will repurchase the Receivable if the Obligor accepts the
offered extension.

 

(e)                                  Purchase of Receivables; Payment of
Purchase Amount.  For any purchase of a Receivable by the Servicer under this
Section 3.3, the Servicer will purchase the Receivable by paying the Purchase
Amount on the Business Day before the Payment Date (or, with satisfaction of the
Rating Agency Condition, on the Payment Date) related to the Collection Period
in which the Servicer made the extension or modification on the Receivable, has
knowledge or receives notice of the breach or determines the need for purchase
or, at the Sponsor’s option, on or before the following Payment Date, unless the
breach is cured in all material respects before that Payment Date.  If Ford
Credit is the Servicer, it may pay any Purchase Amounts according to
Section 4.3(c).

 

(f)                                   Sale and Assignment of Purchased
Receivables.  When the Servicer’s payment of the Purchase Amount for a
Receivable is included in Available Funds for a Payment Date, the Issuer will be
deemed to have sold and assigned to the Servicer, effective as of the last day
of the Collection Period before the related Collection Period, all of the
Issuer’s right, title and interest in the Receivable and all security and
documents relating to the Receivable.  The sale will not require any action by
the Issuer and will be without recourse, representation or warranty by the
Issuer except the representation that the Issuer owns the Receivable free and
clear of any Lien, other than Permitted Liens.  After the sale, the Servicer
will mark its receivables systems to indicate that the receivable is no longer a
Receivable and may take any action necessary or advisable to transfer the
Receivable free from any Lien of the Issuer or the Indenture Trustee.

 

(g)                                  No Obligation to Investigate.  None of the
Servicer, the Issuer, the Owner Trustee, the Indenture Trustee, the Sponsor, the
Depositor or the Administrator will be obligated to investigate whether a breach
or other event has occurred that would require the purchase of

 

10

--------------------------------------------------------------------------------


 

any Receivable under this Section 3.3 or whether any Receivables is required to
be purchased under this Section 3.3.

 

(h)                                 Purchase is Sole Remedy.  The sole remedy of
the Issuer, the Indenture Trustee, the Owner Trustee and the Secured Parties for
any extension or modification of a Receivable under Section 3.2(b) or a breach
of the covenants made by the Servicer in Section 3.2(c) or (d) is the Servicer’s
purchase of the Receivable under this Section 3.3.

 

Section 3.4.                                 Sale of Charged-Off Receivables. 
The Servicer may sell a Receivable that has been charged off.  Proceeds of any
sale allocable to the charged-off Receivable will be Recoveries.  If the
Servicer elects to sell a charged-off Receivable, the Receivable will be deemed
to have been sold and assigned by the Issuer to the Servicer immediately before
the sale by the Servicer.  The sole right of the Issuer and the Indenture
Trustee for any Receivable sold under this Section 3.4 will be to receive the
Recoveries.  After the sale, the Servicer will mark its receivables systems to
indicate that the receivable sold is no longer a Receivable and may take any
action necessary or advisable to transfer the receivable free from any Lien of
the Issuer or the Indenture Trustee.

 

Section 3.5.                                 Servicer Reports and Compliance
Statements.

 

(a)                                 Monthly Investor Report.  At least two
Business Days before each Payment Date, the Servicer will deliver to the
Depositor, the Issuer, the Indenture Trustee, the Note Paying Agent, the
Administrator and the Rating Agencies a servicing report substantially in the
form of Exhibit A (the “Monthly Investor Report”) for that Payment Date and the
related Collection Period.  A Responsible Person of the Servicer will certify
that the information in the Monthly Investor Report is accurate in all material
respects.

 

(b)                                 Annual Statement of Compliance.   The
Servicer will deliver to the Depositor, the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies within 90 days after the end of each year,
starting with the year after the Closing Date, an Officer’s Certificate signed
by a Responsible Person of the Servicer, stating that (i) a review of the
Servicer’s activities during the prior year and of its performance under this
Agreement has been made under the Responsible Person’s supervision and (ii) to
the Responsible Person’s knowledge, based on the review, the Servicer has
fulfilled in all material respects all of its obligations under this Agreement
throughout the prior year or, if there has been a failure to fulfill any
obligation in any material respect, stating each failure known to the
Responsible Person and the nature and status of the failure.  A copy of this
Officer’s Certificate may be obtained by any Noteholder or Note Owner by request
to the Indenture Trustee.

 

(c)                                  Report on Assessment of Compliance with
Servicing Criteria and Attestation.  The Servicer will:

 

(i)             deliver to the Depositor, the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies, a report on its assessment of compliance
with the minimum servicing criteria during the prior year, including disclosure
of any material instance of non-compliance identified by the Servicer, as
required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB; and

 

11

--------------------------------------------------------------------------------


 

(ii)          cause a firm of registered public accountants to deliver an
attestation report on the assessment of compliance with the minimum servicing
criteria that (A) satisfies the requirements of Rule 13a-18 or 15d-18 under the
Exchange Act, as applicable, (B) complies with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and (C) indicates that the firm  is
qualified and independent within the meaning of Rule 2-01 of Regulation S-X
under the Securities Act.

 

These reports will be delivered within 90 days after the end of each year,
starting in the year after the Closing Date.  A copy of these reports may be
obtained by any Noteholder or Note Owner by request to the Indenture Trustee.

 

(d)                                 Termination of Reporting Obligation.  The
Servicer’s obligation to deliver or cause the delivery of reports under this
Section 3.5 will terminate on payment in full of the Notes.

 

Section 3.6.                                 Sarbanes-Oxley Certificates.  If
directed by the Administrator, the Servicer will prepare, execute and deliver
all certificates or other documents required to be delivered by the Issuer under
the Sarbanes-Oxley Act of 2002.

 

Section 3.7.                                 Securities and Exchange Commission
Filings.  To the extent permitted by law, the Servicer is authorized to execute
and, on the request of the Issuer or the Administrator, will execute and file,
on behalf of the Issuer, any Securities and Exchange Commission filings required
to be filed by the Issuer under Section 7.3 of the Indenture.

 

Section 3.8.                                 Review of Servicer’s Records.  The
Servicer will maintain records and documents relating to its performance under
this Agreement according to its customary business practices.  On reasonable
request not more than once during any year, the Servicer will give the Issuer,
the Depositor, the Administrator, the Owner Trustee and the Indenture Trustee
(or their representatives) access to the records and documents to conduct a
review of the Servicer’s performance under this Agreement.  Any access or review
will be conducted at the Servicer’s offices during its normal business hours at
a time reasonably convenient to the Servicer and in a manner that will minimize
disruption to its business operations.  Any access or review will be subject to
the Servicer’s confidentiality and privacy policies.

 

Section 3.9.                                 Servicer’s Authorized and
Responsible Persons.  On or before the Closing Date, the Servicer will notify
the Indenture Trustee and the Owner Trustee of each Person who (a) is authorized
to give instructions and directions to the Indenture Trustee and the Owner
Trustee on behalf of the Servicer and (b) is a Responsible Person for the
Servicer.  The Servicer may change such Persons by notifying the Indenture
Trustee and the Owner Trustee.

 

Section 3.10.                          Servicer’s Fees.  As compensation for
performing its obligations under this Agreement, the Servicer will be paid the
Servicing Fee.  On each Payment Date, the Issuer will pay the Servicing Fee to
the Servicer according to Section 8.2 of the Indenture.  In addition, the
Servicer may retain any Supplemental Servicing Fees and will receive investment
earnings (net of investment losses and expenses) on funds in the Bank Accounts
in each Collection Period.

 

Section 3.11.                          Servicer’s Expenses.  Except as otherwise
stated in this Agreement, the Servicer will pay all its expenses for servicing
the Receivables under this Agreement, including

 

12

--------------------------------------------------------------------------------


 

fees and expenses of legal counsel and independent accountants, taxes imposed on
the Servicer and expenses to prepare reports, certificate or notices under this
Agreement.  The Servicer will be reimbursed under this Agreement for (i) amounts
paid by the Servicer that are charged to the account of an Obligor according to
the Servicing Procedures and (ii) amounts paid by the Servicer to third parties
for collection and for repossession, transportation, reconditioning and sale or
other disposition of a Financed Vehicle.

 

Section 3.12.                          Custodian.

 

(a)                                 Appointment of Custodian.  To reduce
administrative costs and facilitate the servicing of the Receivables by the
Servicer, the Issuer appoints Ford Credit, in its capacity as the Servicer, to
act as the Custodian of the Receivables for the Issuer and the Indenture
Trustee, as their interests may appear.  Ford Credit accepts the appointment and
agrees to perform the custodial obligations in this Section 3.12.

 

(b)                                 Custody of Receivable Files.  The Custodian
will hold and maintain in custody the following documents for each Receivable
(the “Receivable File”) for the benefit of the Issuer and the Indenture Trustee,
using reasonable care and according to the Servicing Procedures:

 

(i)             the original Receivable or an authoritative copy of the
Receivable, if in electronic form;

 

(ii)          the credit application signed by the Obligor;

 

(iii)       the original certificate of title or other documents evidencing the
security interest of Ford Credit in the Financed Vehicle; and

 

(iv)      all other documents, notices and correspondence relating to the
Receivable, the Obligor or the Financed Vehicle that the Servicer generates in
the course of servicing the Receivable.

 

Except as stated above, any document in a Receivable File may be a photocopy or
in electronic format or may be converted to electronic format at any time.  The
Custodian will hold and maintain the Receivable Files, including any receivables
systems on which the Receivable Files are electronically stored, in a manner
that will permit the Servicer and the Issuer to comply with this Agreement and
the Indenture Trustee to comply with the Indenture.

 

(c)                                  Delivery of Receivable Files.  The
Receivable Files are constructively delivered to the Indenture Trustee, as
pledgee of the Issuer under the Indenture, and the Custodian confirms to the
Issuer and the Indenture Trustee that it has received the Receivable Files.  No
initial review or any periodic review of the Receivable Files by the Issuer, the
Owner Trustee or the Indenture Trustee is required.

 

(d)                                 Location of Receivable Files.  The Custodian
will maintain the Receivable Files (or access to any Receivable Files stored in
an electronic format) at one of its offices or the offices of one of its
custodians in the United States.  On request of the Depositor, the Issuer and
the Indenture Trustee, the Custodian will provide a list of locations of the
Receivable Files.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Access to Receivable Files.  The Custodian
will give the Servicer access to the Receivable Files and, on request of the
Servicer, the Custodian will promptly release any document in the Receivable
Files to the Servicer for purposes of servicing the Receivables.  The Custodian
will give the Depositor, the Issuer and the Indenture Trustee access to the
Receivable Files and the receivables systems to conduct a review of the
Receivables.  Any access or review will be conducted at the Custodian’s offices
during normal business hours at a time reasonably convenient to the Custodian in
a manner that will minimize disruption of its business operations.  Any access
or review will be subject to the Custodian’s confidentiality and privacy
policies.

 

(f)                                   Effective Period and Termination.  Ford
Credit’s appointment as custodian is effective as of the Cutoff Date and will
continue until terminated under this Section 3.12(f).  If the Servicer resigns
under Section 7.1 or is terminated under Section 7.2, the Servicer’s appointment
as custodian under this Agreement may be terminated in the same manner as the
Servicer may be terminated under Section 7.2.  As soon as practicable after any
termination of its appointment as custodian, the Custodian will deliver the
Receivable Files to the Indenture Trustee or its designee or successor custodian
at a place designated by the Indenture Trustee.  All reasonable expenses of
transferring the Receivable Files to the designee or successor custodian will be
paid by the terminated custodian on receipt of an invoice in reasonable detail.

 

(g)                                  Custodian as Nominee Lienholder/Secured
Party.  For administrative convenience and to further facilitate the servicing
of the Receivables by the Servicer, the Issuer appoints Ford Credit, in its
capacity as Custodian and Servicer, as nominee lienholder/secured party to act
for the benefit and on behalf of the Issuer and the Indenture Trustee for the
original certificates of title or the other documents evidencing the security
interest of the Issuer in the Financed Vehicles (the “Security Documents”).  In
addition, if the assignment of a Receivable from Ford Credit to the Depositor
under the Receivables Purchase Agreement and from the Depositor to the Issuer
under this Agreement is insufficient, without a notation on the Financed
Vehicle’s certificate of title, to give the Issuer a first priority perfect
security interest in the Finance Vehicle, the Custodian, in its capacity as
nominee lienholder/secured party, agrees that it is acting as the agent of the
Issuer for the purpose of perfecting the security interest of the Issuer in the
Financed Vehicle and agrees that Ford Credit’s listing as the lienholder/secured
party on the certificate of title is in its capacity as agent of the Issuer. 
The Custodian agrees to serve as nominee lienholder/secured party and agent for
the Financed Vehicles and will, as nominee lienholder/secured party and agent:
(i) act exclusively for the benefit and on behalf of the Issuer and the
Indenture Trustee under this Agreement and (ii) take any and all actions
necessary or advisable to establish, maintain and protect the Issuer’s security
interest in the Financed Vehicles.  The Custodian further acknowledges the right
of the Issuer to treat the Security Documents as if the name of the Issuer
appears on the documents as lienholder/secured party in place of Ford Credit’s
name.

 

ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

Section 4.1.                                 Bank Accounts.

 

(a)                                 Establishment of Bank Accounts.  On or
before the Closing Date, the Servicer will establish the following segregated
trust accounts at a Qualified Institution (initially the

 

14

--------------------------------------------------------------------------------


 

corporate trust department of The Bank of New York Mellon), each in the name
“The Bank of New York Mellon, as Indenture Trustee, as secured party for Ford
Credit Auto Owner Trust 2016-A”, to be designated as follows:

 

(i)             “Collection Account” with account number 5103448400; and

 

(ii)          “Reserve Account” with account number 5103458400.

 

(b)                                 Control of Bank Accounts.  Each of the Bank
Accounts will be under the control of the Indenture Trustee so long as the Bank
Accounts remain subject to the Lien of the Indenture, except that the Servicer
may make deposits to and direct the Indenture Trustee to make deposits to or
withdrawals from the Bank Accounts according to the Transaction Documents.  The
Servicer may direct the Indenture Trustee to withdraw from the Collection
Account and pay to the Servicer or as directed by the Servicer amounts that are
not Available Funds for a Collection Period or that were deposited in the
Collection Account in error.  Following the payment in full of the Notes and the
release of the Bank Accounts from the Lien of the Indenture, the Collection
Account will be under the control of the Servicer and the Reserve Account will
be under the control of the Depositor.

 

(c)                                  Benefit of Accounts; Deposits and
Withdrawals.  The Bank Accounts and all cash, money, securities, investments,
financial assets and other property deposited in or credited to them will be
held by the Indenture Trustee as secured party for the benefit of the Secured
Parties and, after payment in full of the Notes and the release of the Bank
Accounts from the Lien of the Indenture, as agent of the Issuer and as part of
the Trust Property.  All deposits to and withdrawals from the Bank Accounts will
be made according to the Transaction Documents.

 

(d)                                 Maintenance of Accounts.  If an institution
maintaining the Bank Accounts ceases to be a Qualified Institution, the Servicer
will, with the Indenture Trustee’s assistance as necessary, move the Bank
Accounts to a Qualified Institution within 30 days.

 

(e)                                  Compliance.  Each Bank Account will be
subject to the Account Control Agreement.  The Servicer will ensure that the
Account Control Agreement requires the Qualified Institution maintaining the
Bank Accounts to comply with “entitlement orders” (as defined in Section 8-102
of the UCC) from the Indenture Trustee without further consent of the Issuer, if
the Notes are Outstanding, and to act as a “securities intermediary” according
to the UCC.

 

Section 4.2.                                 Investment of Funds in Bank
Accounts.

 

(a)                                 Permitted Investments.  If no Default or
Event of Default has occurred and is continuing, the Servicer may instruct the
Indenture Trustee to invest any funds in the Bank Accounts in Permitted
Investments and, if investment instructions are received, the Indenture Trustee
will direct the Qualified Institution maintaining the Bank Accounts to invest
the funds in the Bank Accounts in those Permitted Investments.  The investment
instructions from the Servicer may be in the form of a standing instruction.  If
(i) the Servicer fails to give investment instructions for any funds in a Bank
Account to the Indenture Trustee by 11:00 a.m. New York time (or other time as
may be agreed by the Indenture Trustee) on the Business Day before a Payment
Date or (ii) the Qualified Institution receives notice from the Indenture
Trustee that a Default or Event of Default has occurred and is continuing, the
Qualified Institution will invest

 

15

--------------------------------------------------------------------------------


 

and reinvest funds in the Bank Accounts according to the last investment
instructions received, if any.  If no prior investment instructions have been
received or if the instructed investments are no longer available or permitted,
the Indenture Trustee will notify the Servicer and request new investment
instructions, and the funds will remain uninvested until new investment
instructions are received.  The Servicer may direct the Indenture Trustee to
consent, vote, waive or take any other action, or not to take any action, on any
matters available to the holder of the Permitted Investments.

 

(b)                                 Maturity of Investments.  Any Permitted
Investments of funds in the Bank Accounts (or any reinvestments of the Permitted
Investments) for a Collection Period must mature, if applicable, and be
available no later than the Business Day before the related Payment Date. 
However, funds in the Reserve Account may be invested in Permitted Investments
that will not mature or be available before the related Payment Date if the
Rating Agency Condition has been satisfied for the investment.  Any Permitted
Investments with a maturity date will be held to their maturity, except that
such Permitted Investments may be sold or disposed of before their maturity
(i) if they relate to funds in the Reserve Account required to satisfy the
Reserve Account Draw Amount on a Payment Date or (ii) in connection with the
sale or liquidation of the Collateral following an Event of Default under
Section 5.6 of the Indenture.

 

(c)                                  No Liability for Investments.  None of the
Depositor, the Servicer, the Indenture Trustee or the Qualified Institution
maintaining any Bank Account will be liable for the selection of Permitted
Investments or for investment losses incurred on Permitted Investments (other
than in the capacity as obligor, if applicable).

 

(d)                                 Continuation of Liens in Investments.  The
Servicer will not direct the Indenture Trustee to make any investment of funds
or to sell any investment held in the Bank Account unless the security interest
Granted and perfected in the account in favor of the Indenture Trustee will
continue to be perfected in the investment or the proceeds of the sale without
further action by any Person.

 

(e)                                  Investment Earnings.  The Servicer will
receive investment earnings (net of losses and investment expenses) on funds in
the Bank Accounts as additional compensation for the servicing of the
Receivables.  The Servicer will direct the Indenture Trustee to withdraw the
investment earnings and distribute them to the Servicer on each Payment Date.

 

Section 4.3.                                 Deposits and Payments.

 

(a)                                 Closing Date Deposit.  On the Closing Date,
the Servicer will deposit in the Collection Account all amounts received and
applied as interest or principal on the Receivables during the period from the
Cutoff Date to two Business Days before the Closing Date.

 

(b)                                 Deposit of Collections.

 

(i)             If the Servicer’s short-term unsecured debt is not rated at
least the Monthly Deposit Required Ratings or a Servicer Termination Event
occurs, the Servicer will deposit in the Collection Account all amounts received
and applied as interest or principal on the Receivables within two Business Days
after application.

 

16

--------------------------------------------------------------------------------


 

(ii)   If the Servicer is Ford Credit and Ford Credit’s short-term unsecured
debt is rated at least “F1+” by Fitch and “A-1” by Standard & Poor’s (the
“Monthly Deposit Required Ratings”), Ford Credit may deposit Collections in the
Collection Account on the Business Day before each Payment Date or, with
satisfaction of the Rating Agency Condition, on each Payment Date.

 

(c)           Reconciliation of Deposits.  If Ford Credit is the Servicer and
for any Payment Date, the sum of (i) Collections for the Collection Period, plus
(ii) Purchase Amounts for the Payment Date, exceeds the amounts deposited under
Section 4.3(b) for the Collection Period, Ford Credit will deposit an amount
equal to the excess into the Collection Account on the Business Day before the
Payment Date or, with satisfaction of the Rating Agency Condition, on the
Payment Date.  If, for any Payment Date, the amounts deposited under
Section 4.3(b) for the Collection Period exceed the sum of (i) Collections for
the Collection Period, plus (ii) Purchase Amounts for the Payment Date, the
Indenture Trustee will pay to Ford Credit an amount equal to the excess within
two Business Days of Ford Credit’s direction, but no later than the Payment
Date.  If requested by the Indenture Trustee, Ford Credit will provide
reasonable supporting details for its calculation of the amounts to be deposited
or paid under this Section 4.3(c).

 

(d)           Net Deposits.  Ford Credit may make the deposits and payments
required by Section 4.3(b) net of Servicing Fees to be paid to Ford Credit for
the Collection Period and amounts the Servicer is permitted to retain under
Section 3.10 and be reimbursed for under Section 3.11.  The Servicer will
account for all deposits and payments in the Monthly Investor Report as if the
amounts were deposited and/or paid separately.

 

(e)           No Segregation.  Pending deposit in the Collection Account, the
Servicer is not required to segregate Collections from its own funds.

 

Section 4.4.           Reserve Account.

 

(a)           Initial Reserve Account Deposit.  On the Closing Date, the
Depositor will deposit or cause to be deposited the Specified Reserve Balance
into the Reserve Account from the net proceeds of the sale of the Notes.

 

(b)           Reserve Account Draw Amount.  On or before two Business Days
before a Payment Date, the Servicer will calculate the Reserve Account Draw
Amount for the Payment Date and will direct the Indenture Trustee to withdraw
from the Reserve Account and deposit the Reserve Account Draw Amount into the
Collection Account on or before the Payment Date.

 

(c)           Release of Funds in Reserve Account.  The Indenture Trustee will
transfer all funds in the Reserve Account to the Depositor on the earlier of
(i) the first Payment Date on or after which the Servicer has deposited into the
Collection Account the amount stated in Section 8.1(a) in connection with its
exercise of its option to acquire the Sold Property under Section 8.1 and
(ii) the date the Note Balance of the Notes and of all other amounts owing or to
be distributed to the Secured Parties under the Indenture and this Agreement are
paid in full.

 

Section 4.5.           Direction to Indenture Trustee for Distributions.  On or
before two Business Days before a Payment Date, the Servicer will direct the
Indenture Trustee (based on the most recent Monthly Investor Report) to make the
withdrawals, deposits, distributions and

 

17

--------------------------------------------------------------------------------


 

payments required to be made on the Payment Date under Section 8.2 of the
Indenture and Section 4.3(c) of this Agreement.

 

ARTICLE V
DEPOSITOR

 

Section 5.1.           Depositor’s Representations and Warranties.  The
Depositor represents and warrants to the Issuer as of the Closing Date, on which
the Issuer is relying in purchasing the Sold Property and which will survive the
sale and assignment of the Sold Property by the Depositor to the Issuer under
this Agreement and the pledge of the Sold Property by the Issuer to the
Indenture Trustee under the Indenture:

 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement or the other
Transaction Documents to which it is a party.

 

(b)           Power, Authority and Enforceability.  The Depositor has the power
and authority to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is a party.  The Depositor has authorized the
execution, delivery and performance of each of the Transaction Documents to
which it is a party.  Each of the Transaction Documents to which the Depositor
is a party is the legal, valid and binding obligation of the Depositor
enforceable against the Depositor, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under the Transaction Documents to which the Depositor is a party and the
performance of its obligations under such documents will not (i) conflict with,
or be a breach or a default under, any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document under which the Depositor is a debtor
or guarantor, (ii) result in the creation or imposition of a Lien on the
Depositor’s properties or assets under the terms of any indenture, mortgage,
deed of trust, loan agreement, guarantee or similar document (other than this
Agreement), (iii) violate the Depositor’s certificate of formation or limited
liability company agreement or (iv) violate a law or, to the Depositor’s
knowledge, an order, rule or regulation of a federal or State court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties that applies to the Depositor,
which, in each case, would reasonably be expected to have a material adverse
effect on the Depositor’s ability to perform its obligations under the
Transaction Documents to which it is a party.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the

 

18

--------------------------------------------------------------------------------


 

Depositor or its properties (i) asserting the invalidity of the Transaction
Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the
completion of the transactions contemplated by the Transaction Documents,
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Depositor’s ability to perform its
obligations under, or the validity or enforceability of, any of the Transaction
Documents or the Notes or (iv) that would reasonably be expected to (A) affect
the treatment of the Notes as indebtedness for U.S. federal income or Applicable
Tax State income or franchise tax purposes, (B) be deemed to cause a taxable
exchange of the Notes for U.S. federal income tax purposes or (C) cause the
Issuer to be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes, in each case, other than
proceedings that would not reasonably be expected to have a material adverse
effect on the Depositor, the performance by the Depositor of its obligations
under, or the validity and enforceability of, the Transaction Documents or the
Notes or the tax treatment of the Issuer or the Notes.

 

(e)           Not an Investment Company.  The Depositor is not required to be
registered as an “investment company” under the Investment Company Act.

 

Section 5.2.           Liability of Depositor.

 

(a)           Liability for Specific Obligations.  The Depositor will be liable
under this Agreement only for its specific obligations under this Agreement. 
All other liability is expressly waived and released as a condition of, and
consideration for, the execution of this Agreement by the Depositor and the
issuance of the Notes.  The Depositor will be liable for its willful misconduct,
bad faith or negligence in performing its obligations under this Agreement.

 

(b)           Legal Proceedings.  The Depositor will not be required to start,
pursue or participate in any legal proceeding that is unrelated to its
obligations under this Agreement and that, in its opinion, may result in
liability or cause it to pay or risk funds or incur financial liability.

 

(c)           Payment of Taxes.  The Depositor will pay all taxes levied or
assessed on the Issuer or the Sold Property.

 

(d)           Reliance by Depositor.  The Depositor may rely in good faith on
the advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement.

 

Section 5.3.           Merger, Consolidation, Succession or Assignment.  Any
Person (a) into which the Depositor is merged or consolidated, (b) resulting
from any merger or consolidation to which the Depositor is a party or
(c) succeeding to the business of the Depositor, if more than 50% of the voting
stock or voting power and 50% or more of the economic equity of the Person is
owned, directly or indirectly, by Ford Motor Company, will be the successor to
the Depositor under this Agreement.  Within 15 Business Days after any merger,
consolidation or succession, that Person will (i) execute an agreement to assume
the Depositor’s obligations under this Agreement (unless the assumption happens
by operation of law), (ii) deliver to the Owner Trustee and the Indenture
Trustee an Officer’s Certificate and an Opinion of Counsel each stating that the
merger, consolidation or succession and the assumption agreement comply with
this

 

19

--------------------------------------------------------------------------------


 

Section 5.3, (iii) deliver to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel stating that the security interest in favor of the Issuer in
the Sold Property and the Indenture Trustee in the Collateral is or will be
perfected and (iv) notify the Rating Agencies of the merger, consolidation or
succession.

 

Section 5.4.           Depositor May Own Notes.  The Depositor and any Affiliate
of the Depositor, in its individual or any other capacity, may become the owner
or pledgee of Notes with the same rights as any other Person except as limited
in any Transaction Document.  Notes owned by or pledged to the Depositor or any
Affiliate of the Depositor will have an equal and proportionate benefit under
the Transaction Documents, except as limited in any Transaction Document.

 

Section 5.5.           Depositor’s Authorized and Responsible Persons.  On or
before the Closing Date, the Depositor will notify the Indenture Trustee and the
Owner Trustee of (i) each Person who is authorized to give instructions and
directions to the Indenture Trustee and the Owner Trustee on behalf of the
Depositor and (ii) each Person who is a Responsible Person for the Depositor. 
The Depositor may change such Persons by notifying the Indenture Trustee and the
Owner Trustee.

 

ARTICLE VI
SERVICER

 

Section 6.1.           Servicer’s Representations and Warranties.  The Servicer
represents and warrants to the Issuer as of the Closing Date, on which the
Issuer is relying in purchasing the Sold Property and which will survive the
sale and assignment of the Sold Property by the Depositor to the Issuer under
this Agreement and the pledge of the Sold Property by the Issuer to the
Indenture Trustee under the Indenture:

 

(a)           Organization and Qualification.  The Servicer is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Servicer is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Servicer’s ability to perform its obligations under this Agreement or the other
Transaction Documents to which it is a party.

 

(b)           Power, Authority and Enforceability.  The Servicer has the power
and authority to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is a party.  The Servicer has authorized the
execution, delivery and performance of each of the Transaction Documents to
which it is a party.  Each of the Transaction Documents to which the Servicer is
a party is the legal, valid and binding obligation of the Servicer enforceable
against the Servicer, except as may be limited by insolvency, bankruptcy,
reorganization or other laws relating to the enforcement of creditors’ rights or
by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
contemplated by the Transaction Documents to which the Servicer is a party and
the performance of its

 

20

--------------------------------------------------------------------------------


 

obligations under such documents will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Servicer is a debtor or guarantor,
(ii) result in the creation or imposition of a Lien on the Servicer’s properties
or assets under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document (other than the Receivables Purchase
Agreement), (iii) violate the Servicer’s certificate of formation or limited
liability company agreement or (iv) violate a law or, to the Servicer’s
knowledge, an order, rule or regulation of a federal or State court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties that applies to the Servicer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Servicer’s ability to perform its obligations under the
Transaction Documents to which it is a party.

 

(d)           No Proceedings.  To the Servicer’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties
(i) asserting the invalidity of the Transaction Documents or the Notes,
(ii) seeking to prevent the issuance of the Notes or the completion of the
transactions contemplated by the Transaction Documents, (iii) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect on the Servicer’s ability to perform its obligations under, or
the validity or enforceability of, the Transaction Documents or the Notes or
(iv) relating to the Servicer that would reasonably be expected to (A) affect
the treatment of the Notes as indebtedness for U.S. federal income or Applicable
Tax State income or franchise tax purposes, (B) be deemed to cause a taxable
exchange of the Notes for U.S. federal income tax purposes or (C) cause the
Issuer to be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes, in each case, other than the
proceedings that, to the Servicer’s knowledge, would not reasonably be expected
to have a material adverse effect on the Servicer and its subsidiaries
considered as a whole, the performance by the Servicer of its obligations under,
or the validity and enforceability of, the Transaction Documents or the Notes or
the tax treatment of the Issuer or the Notes.

 

Section 6.2.           Liability of Servicer.

 

(a)           Liability for Specific Obligations.  The Servicer will be liable
only for its specific obligations  under this Agreement.  All other liability is
expressly waived and released as a condition of, and consideration for, the
execution of this Agreement by the Servicer.  The Servicer will be liable for
its willful misconduct, bad faith or negligence in performing its obligations
under this Agreement.

 

(b)           No Liability of Others.  The Servicer’s obligations under this
Agreement are corporate obligations.  No Person will have recourse, directly or
indirectly, to any member,  manager, officer, director, employee or agent of the
Servicer for the Servicer’s obligations under this Agreement.

 

(c)           Legal Proceedings.  The Servicer will not be required to start,
pursue or participate in any legal proceeding that is not incidental to its
obligations to service the Receivables under this Agreement and that in its
opinion may result in liability or cause it to pay or risk funds or incur
financial liability.  The Servicer may in its sole discretion start or pursue

 

21

--------------------------------------------------------------------------------


 

any legal proceeding to protect the interests of the Noteholders or the
Depositor under the Transaction Documents.  The Servicer will be responsible for
the fees and expenses of legal counsel and any liability resulting from the
legal proceeding.

 

(d)           Force Majeure.  The Servicer will not be responsible or liable for
any failure or delay in performing its obligations under this Agreement caused
by, directly or indirectly, forces beyond its control, including strikes, work
stoppages, acts of war, terrorism, civil or military disturbances, fire, flood,
earthquakes, storms, hurricanes or other natural disasters or failures of
mechanical, electronic or communication systems.  The Servicer will use
commercially reasonable efforts to resume performance as soon as practicable in
the circumstances.

 

(e)           Reliance by Servicer.  The Servicer may rely in good faith on the
advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement.

 

Section 6.3.           Indemnities of Servicer.

 

(a)           Indemnification.  The Servicer will indemnify the Issuer, the
Owner Trustee and the Indenture Trustee, and their officers, directors,
employees and agents (each, an “Indemnified Person”) for all fees, expenses,
losses, damages and liabilities resulting from the Servicer’s (including in its
capacity as Custodian) willful misconduct, bad faith or negligence in performing
its obligations under the Transaction Documents (including the fees and expenses
of defending themselves against any loss damage or liability and any fees and
expenses incurred in connection with any proceedings brought by the Indemnified
Person to enforce the Servicer’s indemnification obligations).

 

(b)           Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim will be made
against the Servicer under this Section 6.3, promptly notify the Servicer of the
Proceeding.  The Servicer may participate in and assume the defense and
settlement of a Proceeding at its expense.  If the Servicer notifies the
Indemnified Person of its intention to assume the defense of the Proceeding with
counsel reasonably satisfactory to the Indemnified Person, and so long as the
Servicer assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

(c)           Survival of Obligations.  The Servicer’s obligations under this
Section 6.3, for the period it was the Servicer, will survive the Servicer’s
resignation or termination, the termination of this Agreement, the resignation
or removal of the Owner Trustee or the Indenture Trustee and the termination of
the Issuer.

 

(d)           Repayment.  If the Servicer makes a payment to an Indemnified
Person under this Section 6.3 and the Indemnified Person later collects from
others any amounts for which the payment was made, the Indemnified Person will
promptly repay those amounts to the Servicer.

 

22

--------------------------------------------------------------------------------


 

Section 6.4.           Delegation and Contracting.  The Servicer and the
Custodian may not delegate to any Person its obligations under this Agreement
without the consent of the Issuer.  However, no notice or consent will be
required for any delegation if Ford Credit is the Servicer or the Custodian. 
The Servicer or the Custodian may contract with other Persons to perform its
obligations under this Agreement.  No delegation or contracting will relieve the
Servicer or the Custodian of its responsibilities, and the Servicer will remain
responsible for those obligations.  The Servicer or the Custodian will be
responsible for the fees of its delegates and contractors.

 

Section 6.5.           Servicer May Own Notes.  The Servicer and any Affiliate
of the Servicer, may, in its individual or any other capacity, become the owner
or pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate of the Servicer, except as otherwise stated in any
Transaction Document.

 

ARTICLE VII
SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER

 

Section 7.1.           No Resignation.  The Servicer will not resign as Servicer
under this Agreement unless it determines it is legally unable to perform its
obligations under this Agreement.  The Servicer will notify the Issuer, the
Owner Trustee and the Indenture Trustee of its resignation as soon as
practicable after it determines it is required to resign, together with an
Opinion of Counsel supporting its determination.  The Issuer will promptly
notify the Rating Agencies of any resignation of the Servicer.

 

Section 7.2.           Servicer Termination Events.

 

(a)           Servicer Termination Events.  The following events will each be a
“Servicer Termination Event”:

 

(i)    the Servicer fails to deliver to the Owner Trustee or the Indenture
Trustee any proceeds or payment required to be delivered under this Agreement
and that failure continues for five Business Days after the earlier of the date
(A) the Servicer receives notice of the failure from the Owner Trustee or the
Indenture Trustee or (B) a Responsible Person of the Servicer has knowledge of
the failure, unless:

 

(1)                                 (A) the failure is caused by an event
outside the Servicer’s control that the Servicer could not have avoided through
the exercise of commercially reasonable efforts, (B) the failure does not
continue for more than ten Business Days after the earlier of the date the
Servicer receives notice of the failure from the Owner Trustee or the Indenture
Trustee or a Responsible Person of the Servicer has knowledge of the failure,
(C) during the period the Servicer uses all commercially reasonable efforts to
perform its obligations under this Agreement and (D) the Servicer promptly
notifies the Owner Trustee, the Indenture Trustee, the Depositor and the
Noteholders of the failure, including a description of the Servicer’s efforts to
correct the failure; or

 

(2)                                 (A) the failure would not reasonably be
expected to, or after investigation and quantification does not, result in a
failure to pay or

 

23

--------------------------------------------------------------------------------


 

deposit an amount greater than 0.05% of the Note Balance of the Notes, and
(B) the failure does not continue for more than (i) if the Servicer’s long-term
debt is rated investment grade by all Rating Agencies, 90 days after the
Servicer receives notice of the failure or a Responsible Person of the Servicer
has knowledge of the failure or (ii) if the Servicer’s long-term debt is not so
rated, 90 days after the failure;

 

(ii)   the Servicer (including in its capacity as Custodian) fails to observe or
to perform in any material respect any other obligation under this Agreement and
that failure has a material adverse effect on the rights of the Noteholders and
continues for 90 days after the Servicer receives notice of the failure from the
Owner Trustee, the Indenture Trustee or the Noteholders of at least 25% of the
Note Balance of the Controlling Class; or

 

(iii)  an Insolvency Event of the Servicer occurs.

 

(b)           Notice of Servicer Termination Event.  The Servicer will notify
the Issuer, the Owner Trustee and the Indenture Trustee of any Servicer
Termination Event or any event that with the giving of notice or passage of
time, or both, would become a Servicer Termination Event, no later than five
Business Days after a Responsible Person of the Servicer has knowledge of the
event.  If a Servicer Termination Event occurs, the Issuer will promptly notify
the Rating Agencies.

 

(c)           Removal.  If a Servicer Termination Event occurs and is
continuing, the Indenture Trustee may and, if directed by the Noteholders of a
majority of the Note Balance of the Controlling Class, must remove the Servicer
and terminate its rights and obligations under this Agreement by notifying the
Servicer, the Issuer, the Owner Trustee and the Secured Parties.  The notice of
termination will state the date the termination will be effective.  On receipt
of the notice, the Issuer will promptly notify the Rating Agencies and the Asset
Representations Reviewer and the Owner Trustee will promptly notify the holder
of the Residual Interest.

 

(d)           Waiver of Servicer Termination Events.  The Noteholders of a
majority of the Note Balance of the Controlling Class or, if no Notes are
Outstanding, the Owner Trustee, at the direction of the holder of the Residual
Interest, may direct the Indenture Trustee to waive a Servicer Termination
Event, except failure to make required deposits to or payment from any of the
Bank Accounts, and its consequences.  On the waiver, the Servicer Termination
Event will be considered not to have occurred.  No waiver will extend to any
other Servicer Termination Event or impair a right relating to any other
Servicer Termination Event.  The Issuer will promptly notify the Rating Agencies
of any waiver.

 

Section 7.3.           Continue to Perform.  If the Servicer resigns under
Section 7.1, it will continue to perform its obligations as Servicer under this
Agreement until the earlier of (a) the Indenture Trustee or a successor Servicer
accepting its engagement as Servicer under Section 7.4 or (b) the date the
Servicer is legally unable to act as Servicer.  If the Servicer is terminated
under this Agreement, it will continue to perform its obligations as Servicer
under this Agreement until the date stated in the notice of termination.

 

24

--------------------------------------------------------------------------------


 

Section 7.4.           Successor Servicer.

 

(a)           Engagement of Successor Servicer; Indenture Trustee to Act.

 

(i)    If the Servicer resigns or is terminated under this Agreement, the
Indenture Trustee will promptly engage an institution having a net worth of not
less than $50,000,000 whose regular business includes the servicing of motor
vehicle receivables, as the successor to the Servicer under this Agreement and
successor to the Administrator under Section 3.5 of the Administration
Agreement.

 

(ii)   If no Person has accepted the engagement as successor Servicer when the
Servicer stops performing its obligations, the Indenture Trustee, without
further action, will be automatically appointed the successor Servicer.  If the
Indenture Trustee becomes the successor Servicer, (A) it will do so in its
individual capacity and not in its capacity as Indenture Trustee and,
accordingly, Article VI of the Indenture will be inapplicable to the Indenture
Trustee as successor Servicer and (B) may appoint as Servicer any one of its
Affiliates, but the Indenture Trustee, in its capacity as successor Servicer,
will be liable for the actions and omissions of the Affiliate.  If the Indenture
Trustee is unwilling or legally unable to act as successor Servicer, it will
appoint, or petition a court of competent jurisdiction to appoint, an
institution having a net worth of not less than $50,000,000 whose regular
business includes the servicing of motor vehicle receivables, as successor to
the Servicer under this Agreement.  The Indenture Trustee will be released from
its obligations as successor Servicer on the date that a new Servicer accepts
its engagement as successor Servicer.

 

(b)           Acceptance of Engagement.  The successor Servicer will accept its
engagement by assuming the Servicer’s obligations under this Agreement or
entering into an amendment to this Agreement or a new servicing agreement on
substantially the same terms as this Agreement, in a form acceptable to the
Owner Trustee and the Indenture Trustee.  The successor Servicer will deliver a
copy of the assumption, amendment or new servicing agreement to the other
parties and the Indenture Trustee.  The successor Servicer will accept its
engagement as Administrator according to Section 3.5 of the Administration
Agreement.  Promptly following a successor Servicer’s acceptance of its
engagement, the Indenture Trustee will notify the Issuer, the Owner Trustee and
the Secured Parties of the engagement.  On receipt of a notice of engagement,
the Issuer will promptly notify the Rating Agencies and the Asset
Representations Reviewer and the Owner Trustee will promptly notify the holder
of the Residual Interest.

 

(c)           Compensation of Successor Servicer. The Indenture Trustee may make
arrangements for the compensation of the successor Servicer out of Collections
as it and the successor Servicer may agree.  No compensation will exceed the
amount paid to the predecessor Servicer under this Agreement.

 

(d)           Transfer of Authority.  On the effective date of the Servicer’s
resignation or termination or the later date that the Servicer stops performing
its obligations, all rights and obligations of the Servicer under this Agreement
and of the Administrator under the Administration Agreement will become the
rights and obligations of the successor Servicer, including as successor
Administrator.

 

25

--------------------------------------------------------------------------------


 

(e)           Authority of Issuer and Indenture Trustee.  The Issuer and the
Indenture Trustee are authorized to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents, and to do all other
acts or things necessary or advisable to effect the termination and replacement
of the Servicer.

 

Section 7.5.           Transition of Servicing.

 

(a)           Cooperation on Termination.  On its resignation or termination,
the Servicer will cooperate with the Issuer, the Owner Trustee, the Indenture
Trustee and the successor Servicer in effecting (i) the termination of its
rights and obligations under this Agreement and (ii) an orderly transition of
such rights and obligations to the successor Servicer.

 

(b)           Transfer of Cash, Receivable Files and Records.  As soon as
practicable after the effective date of its resignation or termination, the
predecessor Servicer will (i) transfer to the successor Servicer all funds
relating to the Receivables that are held or later received by the predecessor
Servicer and (ii) deliver to the successor Servicer the Receivable Files and the
accounts and records maintained by the Servicer.  The Servicer will not be
obligated to provide, license or assign its processes, procedures, models,
servicing software or other applications to any successor Servicer or any third
party, or provide anything covered by a restriction on transfer or assignment or
a confidentiality agreement.

 

(c)           Expenses of Servicing Transition.  All reasonable expenses
incurred by the Issuer, the Owner Trustee, the Indenture Trustee and the
successor Servicer in connection with (i) the transition of servicing rights and
obligations to the successor Servicer and (ii) amending this Agreement or
entering into an assumption agreement or new agreement to reflect a succession
of the Servicer will be paid by the resigning or terminated Servicer on receipt
of an invoice in reasonable detail.

 

Section 7.6.           Merger, Consolidation, Succession and Assignment.  Any
Person (a) into which the Servicer is merged or consolidated, (b) resulting from
a merger or consolidation to which the Servicer is a party, (c) succeeding to
the Servicer’s business or (d) that is an Affiliate of the Servicer to whom the
Servicer has assigned this Agreement, will be the successor to the Servicer
under this Agreement.  Within 15 Business Days after the merger, consolidation,
succession or assignment, such Person will (i) execute an agreement to assume
the Servicer’s obligations under this Agreement and each Transaction Document to
which the Servicer is a party (unless the assumption happens by operation of
law), (ii) deliver to the Issuer, the Owner Trustee and the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that the merger,
consolidation, succession or assignment and the assumption agreement comply with
this Section 7.6, (iii) deliver to the Issuer, the Owner Trustee and the
Indenture Trustee an Opinion of Counsel stating that the security interest in
favor of the Issuer in the Sold Property and the Indenture Trustee in the
Collateral is or will be perfected and (iv) notify the Rating Agencies of the
merger, consolidation, succession or assignment.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII
TERMINATION

 

Section 8.1.           Clean-Up Call.

 

(a)           Clean-up Call Option.  If the Pool Balance is equal to or less
than 10% of the Initial Pool Balance on the last day of any Collection Period,
the Servicer has the option to purchase the Sold Property (other than the
amounts in or invested in Permitted Investments maturing on or before the
following Payment Date in the Bank Accounts) on the related Payment Date.  The
Servicer may exercise its option to purchase the Sold Property by (i) notifying
the Indenture Trustee, the Owner Trustee and the Rating Agencies at least ten
days before the Payment Date related to the Collection Period and
(ii) depositing in the Collection Account the purchase price for the Sold
Property equal to the aggregate Principal Balance of the Receivables as of the
last day of the prior Collection Period on the Business Day before the Payment
Date (or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period.  However, the Servicer may not purchase the
Sold Property unless the sum of (i) the purchase price, (ii) the Collections in
the Collection Account for the Collection Period and (iii) any Purchase Amounts
paid by the Depositor or the Servicer for the Collection Period is greater than
or equal to the sum of (A) the Note Balance of the Notes, and any accrued but
unpaid interest and (B) all other amounts payable by the Issuer under the
Transaction Documents.

 

(b)           Sale and Assignment to Servicer.  When the purchase price for the
Sold Property is included in Available Funds for the Payment Date, the Issuer
will be deemed to have sold and assigned to the Servicer as of the last day of
the prior Collection Period all of the Issuer’s right, title and interest in and
to the Sold Property, including the Receivables and all security and documents
relating to the Receivables.  The sale will not require any action by the Issuer
and will be without recourse, representation or warranty by the Issuer except
the representation that the Issuer owns the Receivables free and clear of any
Lien, other than Permitted Liens.  On the sale, the Servicer will mark its
receivables systems to indicate that any receivables purchased under
Section 8.1(a) are no longer Receivables, file UCC termination statements or
take any other action necessary or advisable to evidence the transfer of
ownership of the purchased Receivables free from any Lien of the Issuer or the
Indenture Trustee.  The Issuer, the Owner Trustee or the Indenture Trustee will
execute the documents required or reasonably requested by the Servicer to effect
the transfer.

 

Section 8.2.           Termination.  This Agreement will terminate on the
earlier to occur of (a) the last remaining Receivable is paid in full, settled,
sold or charged off and any amounts received are applied or (b) the Issuer is
terminated under Section 8.1 of the Trust Agreement.

 

ARTICLE IX
OTHER AGREEMENTS

 

Section 9.1.           Financing Statements.

 

(a)           Filing of Financing Statements.  The Depositor will file financing
and continuation statements, and amendments to the statements, in the
jurisdictions and with the

 

27

--------------------------------------------------------------------------------


 

filing offices necessary to perfect the Issuer’s interest in the Sold Property. 
The Depositor will promptly deliver to the Issuer and the Indenture Trustee
file-stamped copies of, or filing receipts for, any financing statement,
continuation statement and amendment to a previously filed financing statement.

 

(b)           Issuer and Indenture Trustee Authorized to File Financing
Statements.  The Depositor authorizes the Issuer and the Indenture Trustee to
file financing and continuation statements, and amendments to the statements, in
the jurisdictions and with the filing offices as the Issuer or the Indenture
Trustee may determine are necessary or advisable to perfect the Issuer’s
interest in the Sold Property.  The financing and continuation statements may
describe the Sold Property as the Issuer or the Indenture Trustee may reasonably
determine to perfect the Issuer’s interest in the Sold Property.  The Issuer or
the Indenture Trustee will promptly deliver to the Depositor file-stamped copies
of, or filing receipts for, any financing statement, continuation statement and
amendment to a previously filed financing statement.

 

(c)           Relocation of Depositor.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten days before a relocation of its
chief executive office or change in its corporate structure, form of
organization or jurisdiction of organization if it could require the filing of a
new financing statement or an amendment to a previously filed financing
statement under Section 9-307 of the UCC.  The Depositor will promptly file new
financing statements or amendments to all previously filed financing
statements.  The Depositor will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.

 

(d)           Change of Depositor’s Name.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten days before any change in the
Depositor’s name that could make a financing statement filed under this
Section 9.1 seriously misleading under Section 9-506 of the UCC.  The Depositor
will promptly file amendments to all previously filed financing statements.

 

Section 9.2.           No Sale or Lien by Depositor.  Except for the sale and
assignment under this Agreement, the Depositor will not sell or assign any Sold
Property to another Person or Grant or allow a Lien on an interest in any Sold
Property.  The Depositor will defend the Issuer’s interest in the Sold Property
against claims of third parties claiming through the Depositor.

 

Section 9.3.           Expenses.  The Depositor will pay the expenses to perform
its obligations under this Agreement and the Issuer’s and the Indenture
Trustee’s reasonable expenses to perfect the Issuer’s interest in the Sold
Property and to enforce the Depositor’s obligations under this Agreement.

 

Section 9.4.           Receivables Information.

 

(a)           Servicer’s Receivables Systems.  On and after the Closing Date,
until a Receivable has been paid in full or repurchased, the Servicer will mark
its receivables systems to indicate clearly that the Receivable is owned by the
Issuer and has been pledged to the Indenture Trustee under the Indenture.

 

28

--------------------------------------------------------------------------------


 

(b)           List of Receivables.  If requested by the Owner Trustee or the
Indenture Trustee, the Servicer will furnish a list of Receivables (by contract
number) to the Owner Trustee and the Indenture Trustee.

 

Section 9.5.           No Petition.  The parties agree that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all securities issued by the Depositor or by a
trust for which the Depositor was a depositor or (b) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 9.5 will survive
the termination of this Agreement.

 

Section 9.6.           Limited Recourse.  Each party agrees that any claim that
it may seek to enforce against the Depositor or the Issuer under this Agreement
is limited to the Sold Property only and is not a claim against the Depositor’s
or the Issuer’s assets as a whole or against assets other than the Sold
Property.

 

Section 9.7.           Limitation of Liability.

 

(a)           Owner Trustee.  This Agreement has been signed on behalf of the
Issuer by U.S. Bank Trust National Association not in its individual capacity
but solely in its capacity as Owner Trustee of the Issuer.  In no event will
U.S. Bank Trust National Association in its individual capacity or a beneficial
owner of the Issuer be liable for the representations, warranties, covenants,
agreements or other obligations of the Issuer under this Agreement.  For all
purposes under this Agreement, the Owner Trustee is subject to, and entitled to
the benefits of, the Trust Agreement.  Neither the Issuer nor the Owner Trustee
will have any liability for any act or failure to act of the Servicer, including
any action taken under a power of attorney given under this Agreement.

 

(b)           Indenture Trustee.  In performing its obligations under this
Agreement, the Indenture Trustee is subject to, and entitled to the benefits of,
the Indenture.  The Indenture Trustee will not have any liability for any act or
failure to act of the Servicer.

 

Section 9.8.           Tax Treatment of Notes.  Each of the Depositor and the
Servicer agree to treat the Notes as indebtedness for U.S. federal, State and
local income and franchise tax purposes.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1.         Amendments.

 

(a)           Amendments to Clarify and Correct Errors and Defects.  The parties
may amend this Agreement to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement, in each case, without the consent of the
Noteholders or any other Person.

 

29

--------------------------------------------------------------------------------


 

(b)           Other Amendments.  The parties may amend this Agreement to add,
change or eliminate terms of this Agreement if:

 

(i)    the Depositor, the Servicer or the Issuer delivers an Officer’s
Certificate to the Indenture Trustee and the Owner Trustee stating that the
amendment will not have a material adverse effect on the Noteholders or, if such
Officer’s Certificate is not or cannot be delivered, the consent of the
Noteholders of a majority of the Note Balance of each Class of the Notes
Outstanding (with each Class voting separately, except that all Noteholders of
the Class A Notes will vote together as a single class) is received;

 

(ii)   the Depositor, the Servicer or the Issuer delivers an Opinion of Counsel
to the Indenture Trustee and the Owner Trustee stating that the amendment will
not (A) cause any Note to be deemed sold or exchanged for purposes of
Section 1001 of the Code, (B) cause the Issuer to be treated as an association
or publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes or (C) adversely affect the treatment of the Notes as debt for U.S.
federal income tax purposes or, if such Opinion of Counsel is not or cannot be
delivered, the consent of the Noteholders of a majority of the Note Balance of
each Class of the Notes Outstanding (with each Class voting separately, except
that all Noteholders of the Class A Notes will vote together as a single class)
is received;

 

(iii)  the consent of the Indenture Trustee is received if the amendment has a
material adverse effect on the rights or obligations of the Indenture Trustee;
and

 

(iv)  the consent of the Owner Trustee is received if the amendment has a
material adverse effect on the rights and obligations of the Owner Trustee.

 

(c)           Amendments Requiring Consent of all Affected Noteholders.  No
amendment to this Agreement may, without the consent of all affected
Noteholders, (i) increase or reduce in any manner the amount of, or accelerate
or delay the timing of, or change the allocation or priority of, Collections or
distributions that are required to be made to the Secured Parties, (ii) change
the terms on which the Servicer may exercise its option to purchase the Sold
Property under Section 8.1, (iii) reduce the percentage of the Note Balance of
the Notes required to consent to any amendment or (iv) change the Specified
Reserve Balance.

 

(d)           Opinion of Counsel.  Before executing any amendment to this
Agreement, the Owner Trustee and the Indenture Trustee may request, and the
Depositor will deliver, an Opinion of Counsel stating that the execution of the
amendment is permitted by this Agreement.

 

(e)           Notice of Amendments.  The Servicer or the Administrator will
notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Depositor will deliver a copy of the amendment to
the Indenture Trustee and the Rating Agencies, and the Indenture Trustee will
notify the Noteholders of the substance of the amendment.

 

30

--------------------------------------------------------------------------------


 

Section 10.2.         Assignment; Benefit of Agreement; Third-Party Beneficiary.

 

(a)           Assignment.  Except as stated in Sections 5.3, 7.4 and 7.6, this
Agreement may not be assigned by the Depositor or the Servicer without the
consent of the Owner Trustee, the Indenture Trustee, the holder of the Residual
Interest and the Noteholders of at least 66-2/3% of the Note Balance of the
Notes.

 

(b)           Benefit of Agreement; Third-Party Beneficiaries.  This Agreement
is for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Secured Parties, will be third-party beneficiaries of this
Agreement and may enforce this Agreement against the Depositor and the
Servicer.  No other Person will have any right or obligation under this
Agreement.

 

Section 10.3.         Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)    for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)   for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;

 

(iii)  for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

 

(iv)  for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B, which address the party may change by notifying the other
parties.

 

(c)           Notices to Noteholders.  Notices to a Noteholder will be
considered received by the Noteholder:

 

(i)    for Definitive Notes, for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail property
addressed to the Noteholder at its address in the Note Register; or

 

(ii)   for Book-Entry Notes, when delivered under the procedures of the Clearing
Agency, whether or not the Noteholder actually receives the notice.

 

31

--------------------------------------------------------------------------------


 

Section 10.4.         Agent for Service.

 

(a)           Depositor.  The agent for service of the Depositor for this
Agreement will be the person holding the office of Corporate Secretary of the
Depositor at the following address:

 

Ford Credit Auto Receivables Two LLC
c/o Ford Motor Credit Company LLC
One American Road
Suite 2411, Office 212-016
Dearborn, Michigan 48126
Attention:  Corporate Secretary

 

(b)           Servicer.  The agent for service of the Servicer for this
Agreement will be the person holding the office of corporate Secretary of the
Servicer at the following address:

 

Ford Motor Credit Company LLC
One American Road
Suite 2411, Office 212-016
Dearborn, Michigan 48126
Attention:  Corporate Secretary

 

Section 10.5.         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 10.6.         Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 10.7.         WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDING RELATING TO THIS AGREEMENT.

 

Section 10.8.         No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

Section 10.9.         Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 10.10.      Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 10.11.      Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Intentionally Left Blank]

 

33

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

as Depositor

 

 

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

 

 

 

 

 

 

FORD CREDIT AUTO OWNER TRUST 2016-A,

 

as Issuer

 

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner
Trustee of Ford Credit Auto Owner Trust 2016-A

 

 

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name: Charles Gallagher

 

 

Title: Asst. Vice President

 

 

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name: David A. Webb

 

 

Title: Assistant Treasurer

 

[Signature Page to Sale and Servicing Agreement]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED BY:

 

THE BANK OF NEW YORK MELLON,
not in its individual capacity
but solely as Indenture Trustee

 

 

By:

/s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title: Vice President

 

 

 

 

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

not in its individual capacity

 

but solely as Owner Trustee

 

 

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name: Charles Gallagher

 

 

Title: Asst. Vice President

 

 

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Custodian

 

 

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name: David A. Webb

 

 

Title: Assistant Treasurer

 

 

[Signature Page to Sale and Servicing Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Schedule of Receivables

 

Delivered to Indenture Trustee on My Docs at Closing

 

SA-1

--------------------------------------------------------------------------------


 

Schedule B

 

Notice Addresses

 

1.                                      If to Ford Credit, in its individual
capacity or as Sponsor, Servicer, Custodian or Administrator:

 

Ford Motor Credit Company LLC

c/o Ford Motor Company

World Headquarters, Suite 802-A3

One American Road

Dearborn, Michigan 48126

Attention:  Securitization Operations Supervisor

Telephone:  (313) 248-9379

Email:  FDSecops@ford.com

 

With a copy to:

 

Ford Motor Credit Company LLC

One American Road

Suite 2411, Office 212-016

Dearborn, Michigan 48126

Attention:  Corporate Secretary

Telephone:  (313) 323-1200

Fax:  (313) 337-1160

 

2.                                      If to the Depositor:

 

Ford Credit Auto Receivables Two LLC

c/o Ford Motor Company

World Headquarters, Suite 802-A3

One American Road

Dearborn, Michigan 48126

Attention:  Ford Credit SPE Management Office

Telephone:  (313) 594-3495

Email:  FSPEMgt@ford.com

 

With a copy to:

 

Ford Motor Credit Company LLC

One American Road

Suite 2411, Office 212-016

Dearborn, Michigan 48126

Attention:  Corporate Secretary

Telephone:  (313) 323-1200

Fax:  (313) 337-1160

 

SB-1

--------------------------------------------------------------------------------


 

3.                                      If to the Issuer:

 

c/o the Owner Trustee at the Corporate Trust Office of the Owner Trustee

 

With copies to:

 

Ford Motor Credit Company LLC

c/o Ford Motor Company

World Headquarters, Suite 802-A3

One American Road

Dearborn, Michigan 48126

Attention:  Ford Credit SPE Management Office

Telephone:  (313) 594-3495

Email:  FSPEMgt@ford.com

 

and

 

Ford Motor Credit Company LLC

One American Road

Suite 2411, Office 212-016

Dearborn, Michigan 48126

Attention:  Corporate Secretary

Telephone:  (313) 323-1200

Fax:  (313) 337-1160

 

4.                                      If to the Owner Trustee, at the
Corporate Trust Office of the Owner Trustee

 

5.                                      If to the Indenture Trustee, at the
Corporate Trust Office of the Indenture Trustee;

 

6.                                      If to the Asset Representations
Reviewer:

 

Clayton Fixed Income Services LLC
100 Beard Sawmill Road
Shelton, Connecticut 06484
Attention: General Counsel
Telephone: (203) 926-5600
Fax: (203) 712-8805

 

SB-2

--------------------------------------------------------------------------------


 

7.                                      If to Fitch:

 

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

Attention: Asset Backed Surveillance

Telephone: (212) 908-0500

Fax: (212) 514-9897

 

8.                                      If to Standard & Poor’s:

 

Standard & Poor’s Rating Services, a Standard

& Poor’s Financial Services LLC Business

55 Water Street

New York, New York 10041
Attention:  Asset Backed Surveillance Department
Telephone:  (212) 438-1000
Fax:  (212) 438-2649

 

SB-3

--------------------------------------------------------------------------------


 

Appendix A

 

Usage and Definitions

 

Ford Credit Auto Owner Trust 2016-A

 

Usage

 

The following usage rules apply to this Appendix, any document that incorporates
this Appendix and any document delivered under any such document:

 

(a)                                 The term “document” includes any document,
agreement, instrument, certificate, notice, report, statement or other writing,
whether in electronic or physical form.

 

(b)                                 Accounting terms not defined or not
completely defined in this Appendix will have the meanings given to them under
generally accepted accounting principles, international financial reporting
standards or other applicable accounting principles in effect in the United
States on the date of the document that incorporates this Appendix.

 

(c)                                  References to “Article,” “Section,”
“Exhibit,” “Schedule,” “Appendix” or another subdivision of or to an attachment
are, unless otherwise stated, to an article, section, exhibit, schedule,
appendix or subdivision of or an attachment to the document in which the
reference appears.

 

(d)                                 Any document defined or referred to in this
Appendix or in any document that incorporates this Appendix means the document
as amended, modified, supplemented, restated or replaced, including by waiver or
consent, and includes all attachments to and instruments incorporated in the
document.

 

(e)                                  Any statute defined or referred to in this
Appendix or in any document that incorporates this Appendix means the statute as
amended, modified, supplemented, restated or replaced, including by succession
of comparable successor statute, and includes any rules and regulations under
the statute and any judicial and administrative interpretations of the statute.

 

(f)                                   References to “law” or “applicable law” in
this Appendix or in any document that incorporates this Appendix include all
rules and regulations enacted under such law.

 

(g)                                  The calculation of any amount as of the
Cutoff Date will be determined as of the open of business on that day before the
application or processing of any funds, payments and other transactions on that
day.  The calculation of any amount for any other day will be determined, unless
otherwise stated, as of the close of business on that day after the application
or processing of any funds, payments and other transactions on that day.

 

(h)                                 References to deposits, transfers and
payments of any funds refer to deposits, transfers or payments of such funds in
immediately available funds.

 

(i)                                     The terms defined in this Appendix apply
to the singular and plural forms of those terms.

 

AA-1

--------------------------------------------------------------------------------


 

(j)                                    The term “including” means “including
without limitation.”

 

(k)                                 References to a Person are also to its
permitted successors and assigns, whether in its individual or representative
capacity.

 

(l)                                     In the computation of periods of time
from one date to or through a later date, the word “from” means “from and
including,” the word “to” means “to but excluding,” and the word “through” means
“to and including.”

 

(m)                             Except where “not less than zero” or similar
language is indicated, amounts determined by reference to a mathematical formula
may be positive or negative.

 

(n)                                 References to a month, quarter or year are,
unless otherwise stated, to a calendar month, calendar quarter or calendar year.

 

(o)                                 No Person will be deemed to have “knowledge”
of a particular event or occurrence for purposes of any document that
incorporates this Appendix, unless either (i) a Responsible Person of the Person
has actual knowledge of the event or occurrence or (ii) the Person has received
notice of the event or occurrence according to any Transaction Document.

 

Definitions

 

“Account Control Agreement” means the Account Control Agreement, dated as of the
Cutoff Date, among the Issuer, as grantor, the Indenture Trustee, as secured
party, and The Bank of New York Mellon, in its capacity as both a “securities
intermediary” as defined in Section 8-102 of the UCC and a “bank” as defined in
Section 9-102 of the UCC.

 

“Accrued Note Interest” means, for a Class and a Payment Date, the sum of the
Note Monthly Interest and the Note Interest Shortfall.

 

“Adjusted Pool Balance” means, on the Closing Date, an amount equal to:

 

(a)                                 the Initial Pool Balance; minus

 

(b)                                 the Yield Supplement Overcollateralization
Amount for the Closing Date;

 

and means, on a Payment Date, an amount (not less than zero) equal to:

 

(a)                                 the Pool Balance as of the last day of the
prior Collection Period; minus

 

(b)                                 the Yield Supplement Overcollateralization
Amount for the Payment Date.

 

“Administration Agreement” means the Administration Agreement, dated as of the
Cutoff Date, between the Administrator and the Issuer.

 

“Administrator” means Ford Credit, in its capacity as administrator under the
Administration Agreement.

 

AA-2

--------------------------------------------------------------------------------


 

“ADR Organization” means The American Arbitration Association or, if The
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of the dispute, another
nationally recognized mediation or arbitration organization selected by the
Sponsor.

 

“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.

 

“Affiliate” means, for a specified Person, another Person controlling,
controlled by or under common control with the specified Person.  For the
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of the Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Amount Financed” means, for a Receivable, the amount of credit provided to the
Obligor for the purchase of the Financed Vehicle, the purchase of service
contracts, insurance and similar products, the payment of outstanding balances
on turn-in and trade-in vehicles and the payment of other related fees and
charges.

 

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the Receivable or in any federal Truth In Lending Act
correction notice related to the Receivable.

 

“Applicable Tax State” means the State in which the Owner Trustee maintains its
Corporate Trust Office, the State in which the Owner Trustee maintains its
principal executive offices and the State of Michigan.

 

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the Cutoff Date, among the Issuer, the Servicer and the
Asset Representations Reviewer.

 

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company.

 

“Authenticating Agent” has the meaning stated in Section 2.14(a) of the
Indenture.

 

“Available Funds” means, for a Payment Date, the sum of the following amounts
for the Payment Date:

 

(a)                                 Collections for the related Collection
Period in the Collection Account; plus

 

(b)                                 Purchase Amounts received on Receivables
that became Purchased Receivables during the related Collection Period; plus

 

(c)                                  any amounts deposited by the Servicer to
purchase the Trust Property on the Payment Date under Section 8.1 of the Sale
and Servicing Agreement; plus

 

AA-3

--------------------------------------------------------------------------------


 

(d)                                 the Reserve Account Draw Amount.

 

“Bank Accounts” means the Reserve Account and the Collection Account.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et seq.

 

“Book-Entry Note” means a beneficial interest in any of the Notes issued in
book-entry form under Section 2.12 of the Indenture.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in New York, New York or the State of
Delaware are authorized or obligated by law or executive order to close.

 

“Calculation Agent” has the meaning stated in Section 3.19 of the Indenture.

 

“Certificate of Trust” means the Certificate of Trust of Ford Credit Auto Owner
Trust 2016-A.

 

“Class” means the Class A-1 Notes, the Class A-2a Notes, the Class A-2b Notes,
the Class A-3 Notes, the Class A-4 Notes, the Class B Notes or the Class C
Notes, as applicable.

 

“Class A Notes” means the Class A-1 Notes, the Class A-2a Notes, the Class A-2b
Notes, the Class A-3 Notes and the Class A-4 Notes.

 

“Class A-1 Notes” means the $228,900,000 Class A-1 0.68000% Asset Backed Notes
issued by the Issuer, substantially in the form of Exhibit A to the Indenture.

 

“Class A-2 Notes” means the Class A-2a Notes and the Class A-2b Notes,
collectively.

 

“Class A-2a Notes” means the $200,000,000 Class A-2 1.12% Asset Backed Notes
issued by the Issuer, substantially in the form of Exhibit A to the Indenture.

 

“Class A-2b Notes” means the $163,100,000 Class A-2b Floating Rate Asset Backed
Notes issued by the Issuer, substantially in the form of Exhibit A to the
Indenture.

 

“Class A-3 Notes” means the $305,200,000 Class A-3a 1.39% Asset Backed Notes
issued by the Issuer, substantially in the form of Exhibit A to the Indenture.

 

“Class A-4 Notes” means the $102,780,000 Class A-4a 1.60% Asset Backed Notes
issued by the Issuer, substantially in the form of Exhibit A to the Indenture.

 

“Class B Notes” means the $31,580,000 Class B 1.94% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit B to the Indenture.

 

“Class C Notes” means the $21,050,000 Class C 2.19% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit B to the Indenture.

 

“Clearing Agency” means an organization registered as a “clearing agency” under
Section 17A of the Exchange Act.

 

AA-4

--------------------------------------------------------------------------------


 

“Closing Date” means January 26, 2016.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means (a) the Trust Property, (b) all present and future claims,
demands, causes of action and choses in action relating to the property
described above and (c) all payments on or under and all proceeds of the
property described above.

 

“Collection Account” means the account or accounts established under
Section 4.1(a) of the Sale and Servicing Agreement.

 

“Collection Period” means each month, starting with the Cutoff Date.  For a
Payment Date, the related Collection Period means the Collection Period before
the Payment Date.  For purposes of determining the Principal Balance, Pool
Balance or Note Pool Factor, the related Collection Period is the month in which
the Principal Balance, Pool Balance or Note Pool Factor is determined.

 

“Collections” means, for a Collection Period, all amounts received and applied
by the Servicer on the Receivables during that Collection Period, including,
without duplication:

 

(a)                                 payments received from Obligors; plus

 

(b)                                 payments received on behalf of Obligors,
including payments from claims on insurance companies for insurance covering the
Financed Vehicles or Obligors; plus

 

(c)                                  refunds for cancelled items originally
included in the Amount Financed, including service contracts, insurance and
similar products; plus

 

(d)                                 Liquidation Proceeds; plus

 

(e)                                  Recoveries;

 

but excluding

 

(i)                                     the Supplemental Servicing Fee; plus

 

(ii)                                  amounts on any Receivable for which the
Purchase Amount is included in the Available Funds for the related Payment Date.

 

“Controlling Class” means (a) the Outstanding Class A Notes, (b) if no Class A
Notes are Outstanding, the Outstanding Class B Notes and (c) if no Class B Notes
are Outstanding, the Outstanding Class C Notes.

 

AA-5

--------------------------------------------------------------------------------


 

“Corporate Trust Office” means,

 

(a)                                 for the Owner Trustee:

 

300 Delaware Avenue, 9th Floor
Wilmington, Delaware  19801
Attention: Corporate Trust Services
Telephone:  (302) 576-3715
Fax:  (302) 576-3717

 

or at another address in the State of Delaware as the Owner Trustee may notify
the Indenture Trustee, the Administrator and the Depositor, and

 

(b)                                 for the Indenture Trustee:

 

101 Barclay Street
Floor 4 West
New York, New York  10286
Attention:                 Structured Finance Services — Asset Backed Securities
                                                                        Ford
Credit Auto Owner Trust 2016-A
Telephone:  (212) 815-5331
Fax:  (212) 815-8091

 

or at another address as the Indenture Trustee may notify the Owner Trustee and
the Administrator.

 

“Custodian” means Ford Credit, in its capacity as custodian of the Receivable
Files.

 

“Cutoff Date” means January 1, 2016.

 

“Dealer” means the seller of a Financed Vehicle, originator of the Receivable
and seller of the Receivable to Ford Credit.

 

“Dealer Recourse” means for a Receivable, all recourse rights against the
originating Dealer.

 

“Default” means any event that with notice or the passage of time or both would
become an Event of Default.

 

“Definitive Notes” has the meaning stated in Section 2.13 of the Indenture.

 

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code.

 

“Delinquency Trigger” means, for any Collection Period, that the aggregate
Principal Balance of Receivables that are more than 60 days Delinquent as a
percentage of the Pool Balance as of the last day of the Collection Period
exceeds (a) 1.00% for the first 12 Collection Periods following the Cutoff Date,
(b) 1.75% for the next 12 Collection Periods, (c) 3.25% for

 

AA-6

--------------------------------------------------------------------------------


 

the next 12 Collection Periods and (d) 5.00% for the remaining Collection
Periods that the Notes are Outstanding.

 

“Delinquent” means a Receivable on which more than $49.99 of a scheduled payment
required to be paid by the Obligor is past due.

 

“Depositor” means Ford Credit Auto Receivables Two LLC.

 

“Depository Agreement” means the letter of representations for the Notes, dated
January 26, 2016 between the Issuer and The Depository Trust Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event of Default” has the meaning stated in Section 5.1(a) of the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Final Scheduled Payment Date” means, for each Class, the Payment Date stated
below:

 

Class

 

Final Scheduled Payment Date

 

Class A-1

 

February 15, 2017

 

Class A-2a

 

December 15, 2018

 

Class A-2b

 

December 15, 2018

 

Class A-3

 

July 15, 2020

 

Class A-4

 

June 15, 2021

 

Class B

 

July 15, 2021

 

Class C

 

July 15, 2022

 

 

“Financed Vehicle” means a new or used car, light truck or utility vehicle and
all related accessories securing an Obligor’s indebtedness under a Receivable.

 

“First Priority Principal Payment” means, for a Payment Date, the greater of:

 

(a)                                 an amount (not less than zero) equal to the
Note Balance of the Class A Notes as of the prior Payment Date (or, for the
initial Payment Date, as of the Closing Date) minus the Adjusted Pool Balance;
and

 

(b)                                 on and after the Final Scheduled Payment
Date of any Class A Notes, the Note Balance of the Class A Notes.

 

“Fitch” means Fitch Ratings, Inc.

 

“Floating Rate Notes” means the Class A-2b Notes.

 

“Ford Credit” means Ford Motor Credit Company LLC, a Delaware limited liability
company.

 

“Grant” means to mortgage, pledge, assign and to grant a lien on and a security
interest in the relevant property.

 

AA-7

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning stated in Section 6.7(b) of the Indenture,
Section 6.3(a) of the Sale and Servicing Agreement and Section 7.2(a) of the
Trust Agreement, as applicable.

 

“Indenture” means the Indenture, dated as of the Cutoff Date, between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means The Bank of New York Mellon, a New York banking
corporation, not in its individual capacity but solely as Indenture Trustee
under the Indenture.

 

“Independent” means that the relevant Person (a) is independent of the Issuer,
the Depositor and their Affiliates, (b) does not have any direct financial
interest or any material indirect financial interest in the Issuer, the
Depositor or their Affiliates and (c) is not an officer, employee, underwriter,
trustee, partner, director or person performing similar functions of or for the
Issuer, the Depositor or their Affiliates.

 

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under Section 11.3 of the Indenture, signed by an Independent
appraiser or other expert appointed by an Issuer Order and approved by the
Indenture Trustee, and stating that the signer has read the definition of
“Independent” and that the signer is Independent.

 

“Initial Pool Balance” means $1,144,164,174.83, the aggregate Principal Balance
of the Receivables as of the Cutoff Date.

 

“Insolvency Event” means, for a Person, (a) the making of a general assignment
for the benefit of creditors, (b) the filing of a voluntary petition in
bankruptcy, (c) being adjudged bankrupt or insolvent, or having had entered
against the Person an order for relief in any bankruptcy or insolvency
proceeding, (d) the filing by the Person of a petition or answer seeking
reorganization, liquidation, dissolution or similar relief under any law,
(e) seeking, consenting to or acquiescing in the appointment of a trustee,
liquidator, receiver or similar official of the Person or of all or any
substantial part of the Person’s assets, (f) the failure to obtain dismissal or
a stay within 60 days of the start of or the filing by the Person of an answer
or other pleading admitting or failing to contest the material allegations of a
petition filed against the Person in any proceeding against the Person seeking
(i) reorganization, liquidation, dissolution or similar relief under any law or
(ii) the appointment of a trustee, liquidator, receiver or similar official of
the Person or of all or any substantial part of the Person’s assets or (g) the
failure by the Person generally to pay its debts as they become due.

 

“Interest Period” means, for a Payment Date, (a) for the Class A-1 Notes and the
Floating Rate Notes, from the prior Payment Date to the Payment Date (or from
the Closing Date for the first Payment Date) and (b) for each other Class, from
the 15th day of the month before the Payment Date to the 15th day of the month
in which the Payment Date occurs (or from the Closing Date to February 15, 2016
for the first Payment Date).

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Issuer” means Ford Credit Auto Owner Trust 2016-A, a Delaware statutory trust.

 

AA-8

--------------------------------------------------------------------------------


 

“Issuer Order” and “Issuer Request” has the meaning stated in Section 11.3(a) of
the Indenture.

 

“LIBOR” means, for any Interest Period, the following rate, as determined by the
Calculation Agent:

 

(a)                                 the rate for U.S. dollar deposits for a
period of one month which appears on the Reuters Screen LIBOR01 Page as of 11:00
a.m., London time, on the LIBOR Determination Date; and

 

(b)                                 if the rate does not appear on the Reuters
Screen LIBOR01 Page, the rate determined on the basis of the rates at which
deposits in U.S. Dollars are offered by four major banks in the London interbank
market selected by the Calculation Agent at approximately 11:00 a.m., London
time, on the LIBOR Determination Date to prime banks in the London interbank
market for a period of one month starting on the LIBOR Determination Date and in
a principal amount of at least U.S.$1,000,000, the Calculation Agent will
request the principal London office of each of the banks selected to quote its
rate.  If at least two quotes are provided, the rate will be the arithmetic mean
of the quotations.  If fewer than two quotes are provided, the rate will be the
arithmetic mean of the rates quoted by three major banks in New York City,
selected by the Calculation Agent, at approximately 11:00 a.m., New York City
time, on that LIBOR Determination Date for loans in U.S. Dollars to leading
European banks for a period of one month starting on the LIBOR Determination
Date and in a principal amount of at least U.S.$1,000,000.  However, if the
banks selected by the Calculation Agent are not quoting rates, LIBOR for the
Interest Period will be the same as LIBOR for the immediately preceding Interest
Period.  All percentages resulting from any determination of LIBOR will be
rounded to the nearest 1/100,000 of 1% (0.000001), with five one-millionths of a
percentage point rounded upward.

 

“LIBOR Determination Date” means, the date that is two London Banking Days
before the first day of the applicable Interest Period.

 

“Lien” means a security interest, lien, charge, pledge or encumbrance.

 

“Liquidated Receivable” means a Receivable for which the Servicer has received
and applied the proceeds of a sale by auction or other disposition of the
Financed Vehicle.

 

“Liquidation Proceeds” means, for a Collection Period and a Liquidated
Receivable or a Receivable that is charged off during that Collection Period, an
amount equal to:

 

(a)                                 all amounts received and applied by the
Servicer for the Receivable, whether allocable to interest or principal, during
the Collection Period; minus

 

(b)                                 Recoveries for the Receivable; minus

 

AA-9

--------------------------------------------------------------------------------


 

(c)                                  any amounts paid by the Servicer for the
account of the Obligor, including collection expenses and amounts paid to third
parties for the repossession, transportation, reconditioning and disposition of
the Financed Vehicle; minus

 

(d)                                 any amounts required by law or under the
Servicing Procedures to be paid to the Obligor.

 

“London Banking Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London.

 

“Monthly Deposit Required Ratings” has the meaning stated in
Section 4.3(b)(ii) of the Sale and Servicing Agreement.

 

“Monthly Investor Report” has the meaning stated in Section 3.5(a) of the Sale
and Servicing Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Note Balance” means, for a Note or Class, the initial aggregate principal
amount of the Note or Class minus all amounts distributed on the Note or
Class that is applied to principal.

 

“Noteholder” means the Person in whose name a Note is registered on the Note
Register.

 

“Note Interest Rate” means, for each Class, the interest rate per annum stated
below:

 

Class

 

Note Interest Rate

 

Class A-1

 

0.68000%

 

Class A-2a

 

1.12%

 

Class A-2b

 

one-month LIBOR + 0.40%

 

Class A-3

 

1.39%

 

Class A-4

 

1.60%

 

Class B

 

1.94%

 

Class C

 

2.19%

 

 

“Note Interest Shortfall” means, for a Class and a Payment Date, an amount equal
to the excess, if any, of the Accrued Note Interest for the prior Payment Date
for the Class over the amount of interest that was paid to the Noteholders of
that Class on the prior Payment Date, together with interest on the excess
amount, to the extent lawful, at the Note Interest Rate for the Class for that
Interest Period.

 

“Note Monthly Interest” means, for a Class and a Payment Date, the aggregate
amount of interest accrued on the Note Balance of the Class at the Note Interest
Rate for the Class for the related Interest Period.

 

“Note Owner” means, for a Book-Entry Note, the Person who is the beneficial
owner of a Book-Entry Note as reflected on the books of the Clearing Agency or
on the books of a Person maintaining an account with the Clearing Agency (as a
direct participant or as an indirect participant, in each case according to the
rules of the Clearing Agency).

 

AA-10

--------------------------------------------------------------------------------


 

“Note Paying Agent” means the Indenture Trustee and any other Person appointed
as Note Paying Agent under Section 2.15 of the Indenture.

 

“Note Pool Factor” means, for a Class and a Payment Date, a seven-digit decimal
figure equal to the Note Balance of the Class after giving effect to any
payments of principal of the Class on that Payment Date divided by the initial
Note Balance of the Class.

 

“Note Register” and “Note Registrar” have the meanings stated in Section 2.4 of
the Indenture.

 

“Noteholder” means the Person in whose name a Note is registered on the Note
Register.

 

“Notes” means the Class A-1 Notes, the Class A-2a Notes, the Class A-2b Notes,
the Class A-3 Notes, the Class A-4 Notes, the Class B Notes and the Class C
Notes, collectively.

 

“Obligor” means the purchaser or co-purchasers of the Financed Vehicle or any
guarantor or other Person who owes payments under the Receivable (not including
any Dealer for Dealer Recourse).

 

“Officer’s Certificate” means (a) for the Issuer, a certificate signed by a
Responsible Person of the Issuer and (b) for the Depositor or the Servicer, a
certificate signed by any officer of the Depositor or the Servicer, as
applicable.

 

“Opinion of Counsel” means a written opinion of counsel which counsel is
reasonably acceptable to the Indenture Trustee, the Owner Trustee and the Rating
Agencies, as applicable.

 

“Other Assets” means any assets (other than the Trust Property) sold, assigned
or conveyed or intended to be sold, assigned or conveyed by the Depositor to any
Person other than the Issuer, whether by way of a sale, capital contribution,
pledge or otherwise.

 

“Outstanding” means, as of a date, all Notes authenticated and delivered under
the Indenture on or before that date except (a) Notes that have been cancelled
by the Note Registrar or delivered to the Note Registrar for cancellation,
(b) Notes to the extent the amount necessary to pay the Notes has been deposited
with the Indenture Trustee or Note Paying Agent in trust for the Noteholders
and, if those Notes are to be redeemed, notice of the redemption has been given
under the Indenture and (c) Notes in exchange for or in place of which other
Notes have been authenticated and delivered under the Indenture unless proof
satisfactory to the Indenture Trustee is presented that the Notes are held by a
bona fide purchaser.  In determining whether Noteholders of the required Note
Balance have made or given a request, demand, authorization, direction, notice,
consent or waiver under any Transaction Document, Notes owned by the Issuer, the
Depositor, the Servicer or their Affiliates will be considered not to be
Outstanding.  However, Notes owned by the Issuer, the Depositor, the Servicer or
their Affiliates will be considered to be Outstanding if (A) no other Notes
remain Outstanding or (B) the Notes have been pledged in good faith and the
pledgee establishes to the reasonable satisfaction of the Indenture Trustee the
pledgee’s right to act for the Notes and that the pledgee is not the Issuer, the
Depositor, the Servicer or their Affiliates.

 

AA-11

--------------------------------------------------------------------------------


 

“Owner Trustee” means U.S. Bank Trust National Association, a national banking
association, not in its individual capacity but solely as Owner Trustee under
the Trust Agreement.

 

“Payment Date” means the 15th day of each month or, if not a Business Day, the
next Business Day, starting in the first full month after the Closing Date.  For
a Collection Period, the related Payment Date means the Payment Date following
the end of the Collection Period.

 

“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form that
evidence:

 

(a)                                 direct non-callable obligations of, and
obligations fully guaranteed as to timely payment by, the United States;

 

(b)                                 demand deposits, time deposits, certificates
of deposit or bankers’ acceptances of any depository institution or trust
company (i) incorporated under the laws of the United States or any State or any
United States branch or agency of a foreign bank, (ii) subject to supervision
and examination by federal or State banking or depository institution
authorities and (iii) that at the time the investment or contractual commitment
to invest is made, the commercial paper or other short-term unsecured debt
obligations (other than obligations with a rating based on the credit of a
Person other than the depository institution or trust company) of the depository
institution or trust company have the Required Rating;

 

(c)                                  commercial paper, including asset-backed
commercial paper, having, at the time the investment or contractual commitment
to invest is made, the Required Rating;

 

(d)                                 investments in money market funds having, at
the time the investment or contractual commitment to invest is made, a rating in
the highest investment grade category from each of Moody’s, Standard & Poor’s
and Fitch if rated by Fitch (including funds for which the Indenture Trustee or
the Owner Trustee or any of their Affiliates is investment manager or advisor);

 

(e)                                  repurchase obligations for any security
that is a direct non-callable obligation of, or fully guaranteed by, the United
States or any agency or instrumentality of the United States the obligations of
which are backed by the full faith and credit of the United States, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (b) above; and

 

(f)                                   any other investment that is acceptable to
each Rating Agency.

 

“Permitted Lien” means a tax, mechanics’ or other Lien that attaches by
operation of law, or any security interest of the Depositor in the Purchased
Property under the Receivables Purchase Agreement, the Issuer in the Sold
Property under the Sale and Servicing Agreement or the Indenture Trustee in the
Collateral under the Indenture.

 

AA-12

--------------------------------------------------------------------------------


 

“Person” means a legal person, including a corporation, natural person, joint
venture, limited liability company, partnership, trust, business trust,
association, government, a department or agency of a government or any other
entity.

 

“Pool Balance” means, on the last day of a Collection Period, an amount equal to
the aggregate Principal Balance of the Receivables as of that day, excluding
Purchased Receivables.

 

“Principal Balance” means, for a Receivable as of the last day of a month, an
amount (not less than zero) equal to:

 

(a)                                 the Amount Financed; minus

 

(b)                                 the portion of the amounts applied on or
before that date allocable to principal; minus

 

(c)                                  Realized Losses.

 

“Proceeding” means a suit in equity, action at law or other judicial or
administrative proceeding, or governmental investigation.

 

“Purchase Amount” means, for a Receivable for which the Purchase Amount is to be
included in Available Funds for a Payment Date, the Principal Balance of the
Receivable as of the last day of the Collection Period before the related
Collection Period plus 30 days of interest at the applicable APR or, if the
Receivable has been charged off, an amount equal to the Realized Loss on the
Receivable minus any Recoveries through the last day of the Collection Period
before the related Collection Period.

 

“Purchased Property” means (a) the Receivables, (b) all amounts received and
applied on the Receivables on or after the Cutoff Date, (c) the security
interests in the Financed Vehicles granted by Obligors under the Receivables and
any other interest of Ford Credit in the Financed Vehicles, (d) rights to
receive proceeds from claims on insurance companies for insurance covering the
Financed Vehicles or Obligors, (e) Dealer Recourse for the Receivables, (f) the
Receivable Files, (g) all property securing the Receivables, (h) refunds for
items originally included in the Amount Financed, including service contracts,
insurance and similar products, (i) all present and future claims, demands,
causes of action and choses in action relating to any of the property described
above and (j) all payments on or under and all proceeds of the property
described above.

 

“Purchased Receivable” means, for a Collection Period, a Receivable
(a) purchased by the Servicer under Section 3.3 of the Sale and Servicing
Agreement, (b) repurchased by the Depositor under Section 2.5 of the Sale and
Servicing Agreement or (c) repurchased by Ford Credit under Section 3.4 of the
Receivables Purchase Agreement, and for which, in each case, the purchase or
repurchase is effective during the Collection Period and the Purchase Amount is
included in Available Funds for the Payment Date following the related Payment
Date.

 

“Qualified Institution” means (a) a bank or depository institution organized
under the laws of the United States or any State or any United States branch or
agency of a foreign bank or depository institution that (i) is subject to
supervision and examination by federal or State

 

AA-13

--------------------------------------------------------------------------------


 

banking authorities, (ii) has a short-term deposit rating of “F1+” from Fitch,
if rated by Fitch and “A-1+” from Standard & Poor’s, (iii) if the institution
holds any Bank Accounts other than as segregated trust accounts and the deposits
are to be held in the accounts more than 30 days, has a long-term unsecured debt
rating or issuer rating of at least “A” from Fitch, if rated by Fitch or at
least “AA” from Standard & Poor’s and (iv) if the institution is organized under
the laws of the United States, whose deposits are insured by the Federal Deposit
Insurance Corporation or (b) the corporate trust department of any bank or
depository institution organized under the laws of the United States or any
State or any United States branch or agency of a foreign bank or depository
institution that is subject to supervision and examination by federal or State
banking authorities that (i) is authorized under those laws to act as a trustee
or in any other fiduciary capacity and (ii) has a long-term deposit rating of at
least “A” from Fitch, if rated by Fitch.

 

“Rating Agency” means Fitch and Standard & Poor’s.

 

“Rating Agency Condition” means, for an action or request and a Rating Agency,
the satisfaction of either of the following conditions, according to the
then-current policies of the Rating Agency for that action or request:

 

(a)                                 the Rating Agency has notified the
Depositor, the Servicer, the Owner Trustee and the Indenture Trustee that the
proposed action or request will not result in a downgrade or withdrawal of its
then current rating on any of the Notes; or

 

(b)                                 the Issuer has given ten Business Days’
prior notice to the Rating Agency and the Rating Agency has not notified the
Depositor, the Servicer, the Owner Trustee and the Indenture Trustee before the
end of the ten-day period that the action will result in a downgrade or
withdrawal of its then current rating on any of the Notes.

 

“Realized Loss” means, for a Receivable that is charged off by the Servicer, an
amount (not less than zero) equal to:

 

(a)                                 the Principal Balance of the Receivable as
of the last day of the Collection Period before the Collection Period in which
the Receivable is charged off; minus

 

(b)                                 any Liquidation Proceeds received in the
Collection Period in which the Receivable is charged off.

 

“Receivable” means, for a Collection Period, a retail installment sale contract
or similar contract listed on the Schedule of Receivables, excluding any
contract that became a Purchased Receivable during a prior Collection Period or
was a charged-off Receivable sold under Section 3.4 of the Sale and Servicing
Agreement during a prior Collection Period.

 

“Receivable File” has the meaning stated in Section 3.12(b) of the Sale and
Servicing Agreement.

 

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of the Cutoff Date, between the Sponsor and the Depositor.

 

AA-14

--------------------------------------------------------------------------------


 

“Record Date” means, for a Payment Date and a Book-Entry Note, the close of
business on the day before the Payment Date and, for a Payment Date and a
Definitive Note, the last day of the month before the month in which the Payment
Date occurs.

 

“Recoveries” means, for a Receivable that has been charged off (whether or not
the Receivable is a Liquidated Receivable) and a Collection Period, an amount
equal to:

 

(a)                                 all amounts received and applied by the
Servicer during the Collection Period for the Receivable, whether allocable to
interest or principal, after the date it was charged off; minus

 

(b)                                 any amounts paid by the Servicer for the
account of the Obligor, including collection expenses and amounts paid to third
parties in connection with the repossession, transportation, reconditioning and
disposition of the Financed Vehicle, to the extent the amounts have not been
included in calculating Liquidation Proceeds for that Collection Period; minus

 

(c)                                  any amounts required by law or under the
Servicing Procedures to be paid to the Obligor.

 

“Redemption Date” means the Payment Date stated by the Servicer for a redemption
of the Notes under Section 10.1 of the Indenture.

 

“Registered Noteholder” means the Person in whose name a Note is registered on
the Note Register on the Record Date.

 

“Regular Principal Payment” means, for a Payment Date, the greater of:

 

(a)                                 an amount (not less than zero) equal to:

 

(i)                                     the greater of (A) the Note Balance of
the Class A-1 Notes as of the prior Payment Date or the Closing Date, as
applicable, and (B) an amount equal to (1) the aggregate Note Balances of all
Notes as of the prior Payment Date or the Closing Date, as applicable, minus
(2) the Pool Balance as of the last day of the prior Collection Period minus the
Targeted Overcollateralization Amount; minus

 

(ii)                                  the sum of the First Priority Principal
Payment and the Second Priority Principal Payment; and

 

(b)                                 on and after the Final Scheduled Payment
Date of the Class C Notes, the Note Balance of the Class C Notes.

 

“Regulation AB” means Regulation AB under the Securities Act.

 

“Repurchase Request” has the meaning stated in Section 2.6(a) of the Sale and
Servicing Agreement.

 

AA-15

--------------------------------------------------------------------------------


 

“Required Rating” means, for short-term unsecured debt obligations, a rating of
(a) “F1+” from Fitch and (b) “A-1+” from Standard & Poor’s.

 

“Requesting Party” has the meaning stated in Section 2.6 of the Sale and
Servicing Agreement.

 

“Reserve Account” means the account established under Section 4.1(a) of the Sale
and Servicing Agreement.

 

“Reserve Account Draw Amount” means, for a Payment Date, the lesser of:

 

(a)                                 an amount (not less than zero) equal to the
Total Required Payment minus the Available Funds determined without regard to
the Reserve Account Draw Amount; and

 

(b)                                 the amount in the Reserve Account minus any
net investment earnings.

 

“Residual Interest” means a beneficial ownership interest in the Issuer, as
recorded on the Trust Register.

 

“Responsible Person” means:

 

(a)                                 for the Administrator, the Depositor, the
Sponsor and the Servicer, a Person designated in an Officer’s Certificate of the
Person or other notice signed by an officer of the Person as authorized to act
for the Person;

 

(b)                                 for the Issuer, an officer in the Corporate
Trust Office of the Owner Trustee, any officer of the Owner Trustee to whom any
matter is referred because of the officer’s knowledge of and familiarity with
the matter, and a Responsible Person of the Administrator; and

 

(c)                                  for the Indenture Trustee or the Owner
Trustee, an officer in the Corporate Trust Office of the Indenture Trustee or
the Owner Trustee, as applicable, including each vice president, assistant vice
president, secretary, assistant secretary or other officer customarily
performing functions similar to those performed by those officers listed above,
having direct responsibility for the administration of the Transaction Documents
and any officer of the Indenture Trustee or the Owner Trustee, as applicable, to
whom any matter is referred because of the officer’s knowledge of and
familiarity with the matter.

 

“Reuters Screen LIBOR 01 Page” means the display page currently so designated on
the Reuters Telerate Capital Markets Report (or another page that replaces it in
that service for the purpose of displaying comparable rates or prices).

 

“Review” has the meaning stated in the Asset Representations Review Agreement.

 

AA-16

--------------------------------------------------------------------------------


 

“Review Demand Date” means, for a Review, the date when the Indenture Trustee
determines that each of (a) the Delinquency Trigger has occurred and (b) the
required percentage of Noteholders has voted to direct a Review under
Section 7.2 of the Indenture.

 

“Review Notice” means the notice from the Indenture Trustee to the Asset
Representations Reviewer and the Servicer directing the Asset Representations
Reviewer to perform a Review.

 

“Review Receivable” means, for a Review, the Receivables more than 60 days
Delinquent as of the last day of the Collection Period before the Review Demand
Date stated in the Review Notice.

 

“Review Report” has the meaning stated in the Asset Representations Review
Agreement.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Cutoff Date, among the Issuer, the Depositor and the Servicer.

 

“Schedule of Receivables” means the schedule or file identifying the Receivables
attached as Schedule A to the Receivables Purchase Agreement and Schedule A to
the Sale and Servicing Agreement and the Indenture.

 

“Second Priority Principal Payment” means, for a Payment Date, the greater of:

 

(a)                                 an amount (not less than zero) equal to:

 

(i)                                     the aggregate Note Balances of the
Class A Notes and the Class B Notes as of the prior Payment Date (or, for the
initial Payment Date, as of the Closing Date); minus

 

(ii)                                  the Adjusted Pool Balance; minus

 

(iii)                               the First Priority Principal Payment; and

 

(b)                                 on and after the Final Scheduled Payment
Date of the Class B Notes, the Note Balance of the Class B Notes.

 

“Secured Parties” means the Noteholders.

 

“Securities Account” means each Bank Account subject to the terms of the Account
Control Agreement.

 

“Securities Act” means the Securities Act of 1933.

 

“Servicer” means Ford Credit or any successor Servicer engaged under Section 7.4
of the Sale and Servicing Agreement.

 

“Servicer Termination Event” has the meaning stated in Section 7.2 of the Sale
and Servicing Agreement.

 

AA-17

--------------------------------------------------------------------------------


 

“Servicing Fee” means, for a Collection Period, the fee payable to the Servicer
in an amount equal to the product of:

 

(a)                                 one-twelfth of 1.0%; times

 

(b)                                 the Pool Balance as of the last day of the
prior Collection Period (or the Cutoff Date for the first month).

 

“Servicing Procedures” means the servicing procedures of Ford Credit relating to
retail installment sale contracts originated or purchased by Ford Credit as the
procedures may change.

 

“Similar Law” means any federal, State, local or non-U.S. law or regulation that
is substantially similar to Title I of ERISA or Section 4975 of the Code.

 

“Sold Property” means (a) the Purchased Property, (b) the Depositor’s rights
under the Receivables Purchase Agreement, (c) all present and future claims,
demands, causes of action and choses in action relating to any of the property
described above and (d) all payments on or under and all proceeds of the
property described above.

 

“Specified Reserve Balance” means $5,720,820.87, or 0.50% of the Initial Pool
Balance.

 

“Sponsor” means Ford Credit.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business.

 

“State” means a state or commonwealth of the United States, or the District of
Columbia.

 

“Supplemental Servicing Fee” means, for a Collection Period, all late fees,
prepayment charges, extension fees and other administrative fees or similar
charges on the Receivables.

 

“Targeted Credit Enhancement Amount” means, for a Payment Date, the greater of:

 

(a)                                 the Specified Reserve Balance; and

 

(b)                                 1.50% of the Pool Balance as of the last day
of the prior Collection Period.

 

“Targeted Overcollateralization Amount” means, for a Payment Date, an amount
equal to:

 

(a)                                 the Yield Supplement Overcollateralization
Amount; plus

 

(b)                                 2.00% of the initial adjusted pool balance;
plus

 

(c)                                  the Targeted Credit Enhancement Amount;
minus

 

(d)                                 the Specified Reserve Balance.

 

“Test Fail” has the meaning stated in the Asset Representations Review
Agreement.

 

AA-18

--------------------------------------------------------------------------------


 

“Total Required Payment” means, for a Payment Date, the sum of

 

(a)                                 the amount, up to a maximum of $375,000 per
annum, payable to the Indenture Trustee under Section 6.7 of the Indenture and
to the Owner Trustee under Sections 7.1 and 7.2 of the Trust Agreement, and for
any expenses of the Issuer incurred under the Transaction Documents; plus

 

(b)                                 the Servicing Fee and all unpaid Servicing
Fees from prior Collection Periods; plus

 

(c)                                  the Accrued Note Interest for all Classes
of Notes; plus

 

(d)                                 the First Priority Principal Payment; plus

 

(e)                                  the Second Priority Principal Payment; plus

 

(f)                                   on or after the Final Scheduled Payment
Date of the Class C Notes, the Note Balance of the Class C Notes.

 

Following an Event of Default and an acceleration of the Notes or an Insolvency
Event or dissolution of the Depositor, until the Note Balances of each Class of
Notes have been paid in full, the Total Required Payment will also include the
aggregate Note Balances of all Notes.

 

“Transaction Documents” means the Certificate of Trust, the Trust Agreement, the
Receivables Purchase Agreement, the Sale and Servicing Agreement, the Indenture,
the Administration Agreement, the Asset Representations Review Agreement, the
Depository Agreement and the Account Control Agreement.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Cutoff Date, between the Depositor and the Owner Trustee.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939.

 

“Trust Property” means (a) the Sold Property, (b) the Issuer’s rights under the
Transaction Documents, (c) all “security entitlements” (as defined in
Section 8-102 of the UCC) relating to the Bank Accounts and the property
deposited in or credited to any of the Bank Accounts, (d) all present and future
claims, demands, causes of action and choses in action relating to any of the
property described above and (e) all payments on or under and all proceeds of
the property described above.

 

“Trust Register” and “Trust Registrar” have the meanings stated in Section 3.2
of the Trust Agreement.

 

“Underwriting Procedures” means the underwriting procedures of Ford Credit
relating to retail installment sale contracts originated or purchased by Ford
Credit as the procedures may change.

 

“UCC” means the Uniform Commercial Code as in effect in any relevant
jurisdiction.

 

AA-19

--------------------------------------------------------------------------------


 

“Yield Supplement Overcollateralization Amount” means, for the Closing Date and
each Payment Date, the amount stated on the Yield Supplement
Overcollateralization Schedule for that date, calculated as the sum for each
Receivable of the amount (not less than zero) equal to:

 

(a)                                 the future payments on the Receivable
discounted to present value as of the last day of the related Collection Period
(or the Cutoff Date, for the Closing Date) at the APR of the Receivable; minus

 

(b)                                 the future payments on the Receivable
discounted to present value as of the last day of the related Collection Period
(or the Cutoff Date, for the Closing Date) at 6.40%.

 

For purposes of this calculation, the future payments on each Receivable are the
equal monthly payments that would reduce the Receivable’s Principal Balance as
of the Cutoff Date to zero on the Receivable’s final scheduled payment date, at
an interest rate equal to the APR of the Receivable and without any delays,
defaults or prepayments.

 

“Yield Supplement Overcollateralization Schedule” means, for the Closing Date
and each Payment Date, the following schedule:

 

Closing Date

 

$

91,554,628.24

 

January 2019

 

$

17,097,482.11

 

February 2016

 

88,644,645.65

 

February 2019

 

15,931,414.06

 

March 2016

 

85,781,695.96

 

March 2019

 

14,812,177.57

 

April 2016

 

82,966,088.74

 

April 2019

 

13,739,642.06

 

May 2016

 

80,197,998.44

 

May 2019

 

12,713,708.07

 

June 2016

 

77,477,494.67

 

June 2019

 

11,734,159.34

 

July 2016

 

74,804,548.81

 

July 2019

 

10,800,596.90

 

August 2016

 

72,179,187.63

 

August 2019

 

9,912,573.64

 

September 2016

 

69,601,313.89

 

September 2019

 

9,069,442.01

 

October 2016

 

67,070,917.55

 

October 2019

 

8,270,584.93

 

November 2016

 

64,588,110.70

 

November 2019

 

7,515,227.20

 

December 2016

 

62,152,902.48

 

December 2019

 

6,802,573.54

 

January 2017

 

59,765,453.96

 

January 2020

 

6,131,915.97

 

February 2017

 

57,425,925.17

 

February 2020

 

5,502,464.99

 

March 2017

 

55,134,441.59

 

March 2020

 

4,913,280.93

 

April 2017

 

52,891,154.25

 

April 2020

 

4,363,811.99

 

May 2017

 

50,696,254.12

 

May 2020

 

3,853,521.53

 

June 2017

 

48,549,889.44

 

June 2020

 

3,381,573.37

 

July 2017

 

46,452,200.02

 

July 2020

 

2,946,930.32

 

August 2017

 

44,403,308.42

 

August 2020

 

2,548,402.11

 

September 2017

 

42,403,249.63

 

September 2020

 

2,184,583.44

 

October 2017

 

40,452,123.58

 

October 2020

 

1,854,078.66

 

November 2017

 

38,550,069.22

 

November 2020

 

1,555,617.14

 

December 2017

 

36,697,197.59

 

December 2020

 

1,287,850.48

 

January 2018

 

34,893,594.57

 

January 2021

 

1,048,879.60

 

February 2018

 

33,139,262.76

 

February 2021

 

837,277.57

 

March 2018

 

31,434,236.88

 

March 2021

 

650,945.31

 

 

AA-20

--------------------------------------------------------------------------------


 

April 2018

 

29,778,587.68

 

April 2021

 

489,598.28

 

May 2018

 

28,172,416.35

 

May 2021

 

352,923.33

 

June 2018

 

26,615,774.20

 

June 2021

 

240,276.71

 

July 2018

 

25,108,687.62

 

July 2021

 

150,960.57

 

August 2018

 

23,651,012.87

 

August 2021

 

84,151.50

 

September 2018

 

22,242,652.99

 

September 2021

 

38,850.16

 

October 2018

 

20,883,398.64

 

October 2021

 

13,612.16

 

November 2018

 

19,573,021.74

 

November 2021

 

4,523.19

 

December 2018

 

18,311,162.93

 

December 2021

 

1,090.52

 

 

AA-21

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Monthly Investor Report

 

Ford Credit Auto Owner Trust 2016-A
Monthly Investor Report

 

Collection Period
Payment Date
Transaction Month(s)

 

Additional information about the structure, cashflows, defined terms and parties
for this transaction can be found in the prospectus, available on the SEC
website (http://www.sec.gov) under the registration number 333-205966 and at
http://www.fordcredit.com/institutionalinvestments/index.jhtml.

 

I.  ORIGINAL DEAL PARAMETERS

 

 

 

 

 

 

 

Weighted Avg Remaining

 

 

 

Dollar Amount

 

# of Receivables

 

Term at Cutoff

 

Initial Pool Balance

 

 

 

 

 

 

 

 

 

 

Dollar Amount

 

Note Interest Rate

 

Final Scheduled
Payment Date

 

Original Securities:

 

 

 

 

 

 

 

Class A-1 Notes

 

 

%

 

 

 

 

Class A-2a Notes

 

 

%

 

 

 

 

Class A-2b Notes

 

 

%

 

 

 

 

Class A-3 Notes

 

 

%

 

 

 

 

Class A-4 Notes

 

 

%

 

 

 

 

Class B Notes

 

 

%

 

 

 

 

Class C Notes

 

 

%

 

 

 

 

Total

 

 

 

 

 

 

 

 

II. AVAILABLE FUNDS

 

Interest:

 

Interest Collections

 

Principal:

 

Principal Collections

 

Prepayments in Full
Liquidation Proceeds
Recoveries

 

Sub Total

 

Collections

 

EA-1

--------------------------------------------------------------------------------


 

Purchase Amounts:

 

Purchase Amounts Related to Principal
Purchase Amounts Related to Interest

 

Sub Total

 

Clean-up Call

 

Reserve Account Draw Amount

 

Available Funds — Total

 

III. DISTRIBUTIONS

 

 

 

 

 

 

 

 

 

 

 

Remaining

 

 

 

Calculated 

 

Amount

 

 

 

Carryover

 

Available

 

 

 

Amount

 

Paid

 

Shortfall

 

Shortfall

 

 Funds

 

Trustee and Other
Fees/Expenses

 

 

 

 

 

 

 

 

 

 

 

Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

Interest — Class A-1 Notes

 

 

 

 

 

 

 

 

 

 

 

Interest — Class A-2a Notes

 

 

 

 

 

 

 

 

 

 

 

Interest — Class A-2b Notes

 

 

 

 

 

 

 

 

 

 

 

Interest — Class A-3 Notes

 

 

 

 

 

 

 

 

 

 

 

Interest — Class A-4 Notes

 

 

 

 

 

 

 

 

 

 

 

First Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

Interest — Class B Notes

 

 

 

 

 

 

 

 

 

 

 

Second Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

Interest — Class C Notes

 

 

 

 

 

 

 

 

 

 

 

Reserve Account Deposit

 

 

 

 

 

 

 

 

 

 

 

Regular Principal Payment

 

 

 

 

 

 

 

 

 

 

 

Additional Trustee and Other
Fees/Expenses

 

 

 

 

 

 

 

 

 

 

 

Collections Released to Depositor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Payment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

Second Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

Regular Principal Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

EA-2

--------------------------------------------------------------------------------


 

IV. NOTEHOLDER PAYMENTS

 

 

 

Noteholder Principal
Payments

 

Noteholder Interest
Payments

 

Total Payment

 

 

 

Actual Per $1,000 of
Original Balance

 

Actual Per $1,000 of
Original Balance

 

Actual Per $1,000 of
Original Balance

 

 

 

 

 

 

 

 

 

Class A-1 Notes

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

V. NOTE BALANCE AND POOL INFORMATION

 

 

 

Beginning of Period

 

End of Period

 

 

 

Balance

 

Note Factor

 

Balance

 

Note Factor

 

 

 

 

 

 

 

 

 

 

 

Class A-1 Notes

 

 

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

Pool Information

 

Weighted Average APR
Weighted Average Remaining Term
Number of Receivables Outstanding
Pool Balance
Adjusted Pool Balance (Pool Balance - YSOC Amount)
Pool Factor

 

VI. OVERCOLLATERALIZATION INFORMATION

 

Specified Reserve Balance
Targeted Credit Enhancement Amount
Yield Supplement Overcollateralization Amount
Targeted Overcollateralization Amount
Actual Overcollateralization Amount (EOP Pool Balance - EOP Note Balance)

 

EA-3

--------------------------------------------------------------------------------


 

VII. RECONCILIATION OF RESERVE ACCOUNT

 

Beginning Reserve Account Balance
Reserve Account Deposits Made
Reserve Account Draw Amount
Ending Reserve Account Balance
Change in Reserve Account Balance
Specified Reserve Balance

 

VIII. NET LOSS AND DELINQUENT RECEIVABLES

 

 

 

# of Receivables

Amount

 

Current Collection Period Loss:

 

Realized Loss (Charge-Offs)
(Recoveries)

Net Loss for Current Collection Period

Ratio of Net Loss for Current Collection Period to Beginning of Period Pool
Balance (annualized)

 

Prior and Current Collection Periods Average Loss:

Ratio of Net Loss to the Average Pool Balance (annualized)
Third Prior Collection Period

Second Prior Collection Period

Prior Collection Period

Current Collection Period

Four Month Average (Current and Prior Three Collection Periods)

 

Cumulative Loss:
Cumulative Realized Loss (Charge-Offs)

(Cumulative Recoveries)

Cumulative Net Loss for all Collection Periods

Ratio of Cumulative Net Loss for all Collection Periods to Initial Pool Balance

 

Average Realized Loss for Receivables that have experienced a Realized Loss
Average Net Loss for Receivables that have experienced a Realized Loss

 

 

% of EOP Pool

# of Receivables

Amount

 

Delinquent Receivables:

31-60 Days Delinquent
61-90 Days Delinquent
91-120 Days Delinquent
Over 120 Days Delinquent

Total Delinquent Receivables

 

EA-4

--------------------------------------------------------------------------------


 

Repossession Inventory:

Repossessed in the Current Collection Period
Total Repossessed Inventory

 

Number of 61+ Delinquent Receivables to EOP Number of Outstanding Receivables:
Second Prior Collection Period
Prior Collection Period
Current Collection Period
Three Month Average

 

Delinquency Trigger (61+ Delinquent Receivables):

 

Transaction Month

 

Trigger

 

1 — 12

 

1.00

%

13 — 24

 

1.75

%

25 — 36

 

3.25

%

37+

 

5.00

%

 

61+ Delinquent Receivables Balance to EOP Pool Balance:

 

Delinquency Trigger Occurred:   Y/N

 

EA-5

--------------------------------------------------------------------------------


 

IX.  REPURCHASE DEMAND ACTIVITY (RULE 15Ga-1)

 

(1)  Repurchase Activity

 

[No activity to report]

 

 

 

 

 

 

 

Total Assets in ABS
by Originator

 

Assets That Were
Subject of Demand

 

Assets That Were
Repurchased or
Replaced

 

Assets Pending
Repurchase or
Replacement
(within cure period)

 

Demand in Dispute

 

Demand Withdrawn

 

Demand Rejected

Name of
Issuing
Entity

 

Check if
Registered

 

Name of
Originator

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

 

(#)

 

($)

 

(% of
principal
balance)

Retail Auto Loans:



Ford Credit Auto Owner Trust 2016-A

 

CIK#

 

 

 

Ford Motor Credit Company LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)  Most Recent Form ABS-15G for Repurchase Demands

 

Filed by:  Ford Motor Credit Company LLC

 

CIK#:  0000038009

 

Date:   February   , 20

 

EA-6

--------------------------------------------------------------------------------


 

SERVICER CERTIFICATION

 

This report is accurate in all material respects.

 

Ford Motor Credit Company LLC

 

 

 

/s/

 

[Assistant Treasurer]

 

 

EA-7

--------------------------------------------------------------------------------